Name: Commission Directive 92/103/EEC of 1 December 1992 amending Annexes I to IV to Council Directive 77/93/EEC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive
 Subject Matter: environmental policy;  agricultural policy;  agricultural activity;  natural and applied sciences
 Date Published: 1992-12-11

 Avis juridique important|31992L0103Commission Directive 92/103/EEC of 1 December 1992 amending Annexes I to IV to Council Directive 77/93/EEC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community Official Journal L 363 , 11/12/1992 P. 0001 - 0065 Finnish special edition: Chapter 3 Volume 46 P. 0135 Swedish special edition: Chapter 3 Volume 46 P. 0135 COMMISSION DIRECTIVE 92/103/EEC of 1 December 1992 amending Annexes I to IV to Council Directive 77/93/EEC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 92/10/EEC (2), and in particular Article 3 (6), Article 4 (3) and Article 5 (3) thereof, Whereas the relevant harmful organisms, whose presence is or may be prohibited in trade are listed in Annexes I and II to Directives 77/93/EEC; Whereas a list of commodities which are subject to an import ban under some conditions or which may be subjected by individual Member States to an import ban is given in Annex III to the said Directive; Whereas Annex IV to the said Directive lists special requirements which are to be met in order to have better guarantees of freedom from the abovementioned harmful organisms; Whereas the application of the Community plant health regime to the Community as an area without internal frontiers, and the introduction of protected zones will necessitate a complete restructuring of the Annexes; Whereas this restructuring should take into account the results of an assessment of plant health risks arising from Community and third country products respectively, which has been based on available more recent scientific evidence, as well as the harmful organisms of Community concern and the related special requirements as laid down in Annexes I, II, III and IV to the said Directive; Whereas this restructuring should lead to a listing of the harmful organisms subdivided in organisms not known to occur in any part of the Community and relevant for the entire Community, organisms know to occur in the Community and relevant for the entire Community, and organisms of relevance for certain protected zones; whereas moreover, the harmful organisms established in certain parts of the Community and the related requirements should be deleted; Whereas developments in classification, nomenclature or identification of harmful organisms should be taken into account in order to have a correct taxonomic designation of harmful organisms; Whereas developments in scientific and technical knowledge have shown that protection of Community crops should be improved, wherever they are at risk; Whereas, following the intentions declared by the Commission and all Member States at the time of adoption of Council Directive 85/574/EEC (1), Annexes II (B), III (B) and IV (B) to Directive 77/93/EEC should be amended accordingly, but only as an interim protective measure for a limited period to enable the Commission to study their phytosanitary basis case by case; whereas these studies are finalized so that more permanent provisions should be laid down where needed; Whereas the relevant Annexes to Directive 77/93/EEC should therefore be replaced; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annexes I to IV to Directive 77/93/EEC are hereby replaced by the Annex hereto. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with the provisions of this Directive six months after the revision of Annex V to Directive 77/93/EEC. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. 2. Member States shall immediately communicate to the Commission all provisions of domestic law which adopt in the field governed by this Directive. The Commission shall inform the other Member States thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, For the Commission Ray Mac SHARRY Member of the Commission (1) OJ N ° L 26, 31. 1. 1977, p. 20. (2) OJ N ° L 70, 17. 3. 1992, p. 27. (1) OJ N ° L 372, 31. 12. 1985, p. 25. ANNEX 'ANNEX I Part A HARMFUL ORGANISMS WHOSE INTRODUCTIN INTO, AND SPREAD WITHIN, ALL MEMBER STATES SHALL BE BANNED Section I HARMFUL ORGANISMS NOT KNOWN TO OCCUR IN ANY PART OF THE COMMUNITY AND RELEVANT FOR THE ENTIRE COMMUNITY (a) Insects, mites and nematodes, at all tages of their development 1. Acleris spp. (non-European) 2. Amauromyza maculosa (Malloch) 3. Anomala orientalis Waterhouse 4. Anoplophora chinensis (Thomson) 5. Anoplophora malasiaca (Forster) 6. Arrhenodes minutus Drury 7. Bemisia tabaci Genn. (non-European populations) vector of viruses such as: (a) Bean golden mosaic virus (b) Cowpea mild mottle virus (c) Lettuce infectious yellows virus (d) Pepper mild tigrÃ © virus (e) Squash leaf curl virus (f) Euphorbia mosaic virus (g) Florida tomato virus 8. Cicadellidae (non-European) known to be vector of Pierce's disease (caused by Xylella fastidiosa), such as: (a) Carneocephala fulgida Nottingham (b) Draeculacephala minerva Ball (c) Graphocephala atropunctata (Signoret) 9. Choristoneura spp. (non-European) 10. Conotrachelus nenuphar (Herbst) 11. Heliothis zea (Boddie) 12. Liriomyza sativae Blanchard 13. Longidorus diadecturus Eveleigh et Allen 14. Monochamus spp. (non-European) 15. Myndus crudus Van Duzee 16. Nacobbus aberrans (Thorne) Thorne et Allen 17. Premnotrypes spp. (non-European) 18. Pseudopithyophthorus minutissimus (Zimmermann) 19. Pseudopithyophthorus pruinosus (Eichhoff) 20. Scaphoideus luteolus (Van Duzee) 21. Spodoptera eridania (Cramer) 22. Spodoptera frugiperda (Smith) 23. Spodoptera litura (Fabricius) 24. Thrips palmi Karny 25. Thephritidae (non-European) such as: (a) Anastrepha fraterculus (Wiedemann) (b) Anastrepha ludens (Loew) (c) Anastrepha obliqua Macquart (d) Anastrepha suspensa (Loew) (e) Dacus ciliatus Loew (f) Dacus cucurbitae Coquillett (g) Dacus dorsalis Hendel (h) Dacus tryoni (Froggatt) (i) Dacus tsuneonis Miyake (j) Dacus zonatus Saund. (k) Epochra canadensis (Loew) (l) Pardalaspis cyanescens Bezzi (m) Pardalaspis quinaria Bezzi (n) Pterandrus rosa (Karsch) (o) Rhacochlaena Japonica lto (p) Rhagoletis cingulata (Loew) (q) Rhagoletis completa Cresson (r) Rhagoletis fausta (OEsten-Sacken) (s) Rhagoletis indifferens Curran (t) Rhagoletis mendax Curran (u) Rhagoletis pomonella Walsh (v) Rhagoletis ribicola Doane (w) Rhagoletis suavis (Loew) 26. Xiphinema americanum Cobb sensu lato (non-European populations) 27. Xiphinema californicum Lamberti et Bleve-Zacheo (b) Bacteria 1. Xylella fastidiosa (Well et Raju) (c) Fungi 1. Ceratocystis fagacearum (Bretz) Hunt 2. Chrysomyxa arctostaphyli Dietel 3. Cronartium spp. (non-European) 4. Endocronartium spp. (non-European) 5. Guignardia laricina (Saw.) Yamamoto et lto 6. Gymnosporangium spp. (non-European) 7. Inonotus weirii (Murrill) Kotlaba et Pouzar 8. Melampsora farlowii (Arthur) Davis 9. Monilinia fructicola (Winter) Honey 10. Mycosphaerella larici-leptolepis lto et al. 11. Mycosphaerella populorum G.E. Thompson 12. Phoma andina Turkensteen 13. Phyloosticta solitaria Ell. et Ev. 14. Septoria lycopersici Speg. var. malagutii Ciccarone et Boerema 15. Thecaphora solani Barrus 16. Trechispora brinkmannii (Bresad.) Rogers (d) Viruses and virus-like organisms 1. Elm phloeem necrosis mycoplasm 2. Potato viruses and virus-like organisms such as: (a) Andean potato latent virus (b) Andean potato mottle virus (c) Arracacha virus B, oca strain (d) Potato black ringspot virus (e) Potato spindle tuber viroid (f) Potato virus T (g) non European isolates of potato viruses A, M, S, V, X and Y (including Yo, Yn and Yc) and Potato leaf roll virus 3. Tobacco ringspot virus 4. Tomato ringspot virus 5. Viruses and virus-like organisms of Cydonia Mill., Fragaria L., Malus Mill., Prunus L., Pyrus L., Ribes L., Rubus L. and Vitis L., such as: (a) Blueberry leaf mottle virus (b) Cherry rasp leaf virus (American) (c) Peach mosaic virus (American) (d) Peach phony rickettsia (e) Peach rosette mosaic virus (f) Peach rosette mycoplasm (g) Peach X-disease mycoplasm (h) Peach yellows mycoplasm (i) Plum line pattern virus (American) (j) Raspberry leaf curl virus (American) (k) Strawberry latent 'C` virus (l) Strawberry vein banding virus (m) Strawberry witches' broom mycoplasm (n) Non-European viruses and virus-like organisms of Cydonia Mill., Fragaria L., Malus Mill., Prunus L., Pyrus L., Ribes L., Rubus L. and Vitis L. 6. Viruses transmitted by Bemisia tabaci Genn., such as: (a) Bean golden mosaic virus (b) Cowpea mild mottle virus (c) Lettuce infectious yellows virus (d) Pepper mild tigrÃ © virus (e) Squash leaf curl virus (f) Euphorbia mosaic virus (g) Florida tomato virus (e) Parasitic plants 1. Arceuthobium spp. (non-European) Section II HARMFUL ORANISMS KNOWN TO OCCUR IN THE COMMUNITY AND RELEVANT FOR THE ENTIRE COMMUNITY (a) Insects, mites and nematodes, at all stages of their development 1. Globodera pallida (Stone) Behrens 2. Globodera rostochiensis (Wollenweber) Behrens 3. Heliothis armigera (Huebner) 4. Liriomyza bryoniae (Kaltenbach) 5. Liriomyza trifolii (Burgess) 6. Liriomyza huidobrensis (Blanchard) 7. Opogona sacchari (Bojer) 8. Popillia japonica Newman 9. Spodoptera littoralis (Boisduval) (b) Bacteria 1. Clavibacter michiganensis (Smith) Davis et al ssp. sepedonicus (Spieckermann et Kotthoff) Davis et al. (c) Fungi 1. Melampsora medusae Thuemen 2. Synchytrium endobioticum (Schilbersky) Percival (d) Viruses and virus-like organisms 1. Apple proliferation mycoplasm 2. Apricot chlorotic leafroll mycoplasm 3. Pear decline mycoplasm Part B HARMFUL ORGANISMS WHOSE INTRODUCTION INTO, AND WHOSE SPREAD WITHIN, CERTAIN PROTECTED ZONES SHALL BE BANNED (a) Insects, mites and nematodes, at all stages of their development Species Protected zones(s) 1. Bemisia tabaci Genn. (European populations) DK, IRL, P, UK 2. Leptinotarsa decemlineata Say E (Menorca and Ibiza), IRL, P (Azores and Madeira), UK (d) Viruses and virus-like organisms 1. Beet necrotic yellow vein virus DK, IRL, P (Azores), UK 2. Tomato spotted wilt virus DK ANNEX II Part A HARMFUL ORGANISMS WHOSE INTRODUCTION INTO, AND SPREAD WITHIN, ALL MEMBER STATES SHALL BE BANNED IF THEY ARE PRESENT ON CERTAIN PLANTS OR PLANT PRODUCTS Section I HARMFUL ORGANISMS NOT KNOWN TO OCCUR IN THE COMMUNITY AND RELEVANT FOR THE ENTIRE COMMUNITY (a) Insects, mites and nematodes, at all stages of their development 1. Aculops fuchsiae Keifer Plants of Fuchsia L., intended for planting, other than seeds 2. Aleurocanthus spp. Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 3. Anthonomus bisignifer (Schenkling) Plants of Fragaria L., intended for planting, other than seeds 4. Anthonomus signatus (Say) Plants of Fragaria L., intended for planting, other than seeds 5. Aonidielle citrina Coquillet Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 6. AphelenchoÃ ºdes besseyi Christie (*) Seeds of Oryza spp. 7. Aschistonyx eppoi inouye Plants of Juniperus L., other than fruit and seeds, originating in non-European countries 8. Bursaphelenchus xylophilus (Steiner et Buehrer) Nickle et al. Plants of Abies Mill., Cedrus Trew, Larix Mill., Picea A. Dietr., Pinus L., Pseudotsuga Carr. and Tsuga Carr., other than fruit and seeds, and wood of conifers (Coniferales), originating in non-European countries 9. Carposina niponensis Walsingham Plants of Cydonia Mill., Malus Mill., Prunus L. and Pyrus L., other than seeds, originating in non-European countries 10. Diaphorina citri Kuway. Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, and Muraya Koenig, other than fruit and seeds 11. Enarmonia packardi (Zeller) Plants of Cydonia Mil., Malus Mill., Prunus L. and Pyrus L., other than seeds, originating in non-European 12. Enarmonia prunivora Walsh Plants of Cydonia Mill., Malus Mill., Prunus L. and Pyrus L., other than seeds, originating in non-European countries 13. Eotetranychus lewisi McGregor Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 14. Eotetranychus orientalis Klein Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 15. Grapholita inopinata Heinrich Plants of Cydonia Mill., Malus Mill., Prunus L. and Pyrus L., other than seeds, originating in non-European countris 16. Hishomonus phycitis Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 17. Leucaspis japonica Ckll. Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 18. Listronotus bonariensis (Kuschel) Seeds of Cruciferae, Gramineae and Trifolium spp., originating in Argentina, Australia, Bolivia, Chile, New Zealand and Uruguay 19. Margarodes, non-European species, such as: (a) Margarodes vitis (Phillipi) (b) Margarodes vredendalensis de Klerk (c) Margarodes prieskaensis Jakubski Plants of Vitis L., other than fruit and seeds 20. Numonia pyrivorella (Matsumura) Plants of Pyrus L., other than seeds, originating in non-European countries 21. Oligonychus perditus Pritchard et Baker Plants of Juniperus L., other than fruit and seeds, originating in non-European countries 22. Pissodes spp. (non-European) Plants of conifers (Coniferales) other than fruit and seeds, wood of conifers (Coniferales) with bark, and isolated bark of conifers (Coniferales), originating in non-European countries 23. Radopholus citrophilus Huettel Dickson et Kaplan Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids other than fruit and seeds, and plants of Araceae, Marantaceae, Musaceae, Persea spp., Strelitziaceae, rooted or with growing medium attached or associated 24. Saissetia nigra (Nietm). Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 25. Scirtothrips aurantii Faure Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 26. Scirtothrips dorsalis Hood Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 27. Scirtothrips citri (Moultex) Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 28. Scolytidae spp. (non-European) Plants of conifers (Coniferales), over 3 m in height, other than fruit and seeds, wood of conifers (Coniferales) with bark, and isolated bark of conifers (Coniferales), originating in non-European countries 29. Tachypterellus quadrigibbus Say Plants of Cydonia Mill., Malus Mill., Prunus L. and Pyrus L., other than seeds, originating in non-European countries 30. Toxoptera citricida Kirk. Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 31. Trioza erytreae Del Guercio Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, and Clausena Burm.f., other than fruit and seeds 32. Unaspis citri Comstock Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds (*) Aphelenchoides besseyi Christie is not present on Oryza spp. in the Community (b) Bacteria 1. Citrus greening bacterium Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 2. Citrus variegated chlorosis Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 3. Erwinia stewartii (Smith) Dye Seeds of Zea mais L. 4. Xanthomonas campestris (all strains pathogenic to Citrus) Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 5. Xanthomonas campestris pv. oryzae (Ishiyama) Dye and pv. orizicola (Fang et al.) Dye Seeds of Oryza spp. (c) Fungi 1. Alternaria alternata (Fr.) Keissler (non-European pathogenic isolates) Plants of Cydonia Mill., Malus Mill. and Pyrus L., intended for planting, other than seeds, originating in non-European countries 2. Apiosporina morbosa (Schwein.) v. Arx Plants of Prunus L., intended for planting, other than seeds 3. Atropellis spp. Plants of Pinus L., other than fruit and seeds, isolated bark and wood of Pinus L. 4. Ceratocystis coerulescens (Muench) Bakshi Plants of Acer saaccharum Marsh., other than fruit and seeds, originating in North American countries, wood of Acer saccharum Marsh., including wood which has not kept its natural round surface, originating in North American countries 5. Cercoseptoria pinidensiflorae (Hori et Nambu) Deighton Plants of Pinus L., other than fruit and seeds, and wood of Pinus L. 6. Cercospora angolensis Carv. et Mendes Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than seeds 7. Ciborinia camilliae Kohn Plants of Cemellia L., intended for planting, other than seeds, originating in non-European countries 8. Diaporthe vaccinii Shaer Plants of Vaccinium spp., intended for planting, other than seeds 9. Elsinoe spp. Bitanc. et Jenk. Mendes Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than seeds 10. Fusarium oxysporum f.sp. albedinis (Kilian et Maire) Gordon Plants of Phoenix spp., other than fruit and seeds 11. Guignardia citricarpa Kiely (all strains pathogenic to citrus) Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than seeds 12. Guignardia piricola (Nosa) Yamamoto Plants of Cydonia Mill., Malus Mill. and Prunus L. and Pyrus L., other than seeds, originating in non-European countries 13. Puccinia pittieriana Hennings Plants of Solanaceae, other than fruit and seeds 14. Scirrhia acicola (Dearn.) Siggers Plants of Pinus L., other than fruit and seeds 15. Venturia nashicola Tanaka et Yamamoto Plants of Pyrus L., intended for planting, other than seeds, originating in non-European countries (d) Viruses and virus-like organisms 1. Beet curly top virus (non-European isolates) Plants of Beta vulgaris L., intended for planting, other than seeds 2. Black raspberry latent virus Plants of Rubus L., intended for planting 3. Blight and Blight-like Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 4. Cadang-Cadang viroid Plants of Palmae, intended for planting, other than seeds, originating in non-European countries 5. Cherry leaf roll virus (*) Plants of Rubus L., intended for planting 6. Citrus mosaic virus Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 7. Citrus tristeza virus (non-European isolates) Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 8. Leprosis Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 9. Little cherry pathogen (non-European isolates) Plants of Prunus cerasus L., Prunus avium L., Prunus incisa Thunb., Prunus sargentii Rehd., Prunus serrula Franch., Prunus serrulata Lindl., Prunus speciosa (Koidz.) Ingram, Prunus subhirtella Miq., Prunus yedoensis Matsum., and hybrids and cultivars thereof, intended for planting, other than seeds 10. Naturally spreading psorosis Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 11. Palm lethal yelllowing mycoplasm Plants of Palmae, intended for planting, other than seeds, originating in non-European countries 12. Prunus necrotic ringspot virus (*) Plants of Rubus L., intended for planting 13. Satsuma dwarf virus Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 14. Tatter leaf virus Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 15. Witches' broom (MLO) Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds (*) Cherry leaf roll virus is not present in Rubus L. in the Community. (*) Prunus necrotic ringsport virus is not present in Rubus L. in the Community. Section II HARMFUL ORGANISMS KNOWN TO OCCUR IN THE COMMUNITY AND RELEVANT FOR THE ENTIRE COMMUNITY (a) Insects, mites and nematodes, at all stages of their development 1. Aphelenchoides besseyi Christie Plants of Fragaria L., intended for planting, other than seeds 2. Daktulosphaira vitifoliae (Fitch) Plants of Vitis L., other than fruit and seeds 3. Ditylenchus destructor Thorne Flower bulbs and corms of the genera Crocus L., Gladiolus Tourn. ex L., Hyacinthus L., Iris L., Tigridia Juss., Tulipa L., intended for planting, and potato tubers (Solanum tuberosum L.), intended for planting 4. Ditylenchus dipsaci (Kuehn) Filipjev Seeds and bulbs of Allium cepa L., Allium porrum L., and Allium schoenoprasum L., bulbs and corms of Camassia Lindl., Chionodoxa Boiss., Crocus flavus Weston 'Golden Yellow`, Galanthus L., Galtonia candicans (Baker) Decne, Hyacinthus L., Ismene Herbert, Muscari Miller, Narcissus L., Ornithogalum L., Puschkinia Adams, Scilla L., Tulipa L., intended for planting, and seeds of Medicago sativa L. 5. Circulifer haematoceps Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 6. Ciculifer tenellus Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 7. Radopholus similis (Cobb) Thorne Plants of Araceae, Marantaceae, Musaceae, Persea spp., Strelitziaceae, rooted or with growing medium attached or associated (b) Bacteria 1. Clavibacter michiganensis ssp. insidiosus (McCulloch) Davis et al. Seeds of Medicago sativa L. 2. Clavibacter michiganensis ssp. michiganensis (Smith) Davis et al. Plants of Lycopersicon lycopersicum (L.) Karsten ex Farw., intended for planting 3. Erwinia amylovora (Burr.) Winsl. et al. Plants of Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Malus Mill., Mespilus L., Pyracantha Roem., Pyrus L., Sorbus L. other than Sorbus intermedia (Ehrh.) Pers. and Stranvaesia Lindl., intended for planting, other than seeds 4. Erwinia chrysanthemi pv. dianthicola (Hellmers) Dickey Plants of Dianthus L., intended for planting, other than seeds 5. Pseudomonas caryophylli (Burkholder) Starr et Burkholder Plants of Dianthus L., intended for planting, other than seeds 6. Pseudomonas solanacearum (Smith) Smith Plants of Lycopersicon lycopersicum (L.) Karsten ex. Farw. and Solanum melongena L., intended for planting other than seeds, and tubers of Solanum tuberosum L. 7. Pseudomonas syringae pv. persicae (Prunier et al.) Young et al. Plants of Prunus persica (L.) Batsch and Prunus persica var. nectarina (Ait.) Maxim, intended for planting, other than seeds 8. Xanthomonas campestris pv. phaseoli (Smith) Dye Seeds of Phaseolus L. 9. Xanthomonas campestris pv. pruni (Smith) Dye Plants of Prunus L., intended for planting, other than seeds 10. Xanthomonas campestris pv. vesicatoria (Doidge) Dye Plants of Lycopersicon lycopersicum (L.) Karsten ex Farw., and Capsicum spp., intended for planting 11. Xanthomonas fragariae Kennedy et King Plants of Fragaria L., intended for planting, other than seeds 12. Xylophilus ampelinus (Panagopoulos) Willems et al. Plants of Vitis L., other than fruit and seeds (c) Fungi 1.Ceratocystis fimbriata f.sp. platani Walter Plants of Platanus L., intended for planting, other than seeds, and wood of Platanus L., including wood which has not kept its natural round surface 2. Colletotrichum acutatum Simmonds Plants of Fragaria L., intended for planting, other than seeds 3. Cryphonectria parasitica (Murrill) Barr Plants of Castanea Mill. and Quercus L., intended for planting, other than seeds, wood and isolated bark of Castanea Mill. 4. Didymella ligulicola (Baker, Dimock et Davis) v. Arx Plants of Dendranthema (DC.) Des Moul., intended for planting, other than seeds 5. Phialophora cinerescens (Wollenweber) van Beyma Plants of Dianthus L., intended for planting, other than seeds 6. Phoma tracheiphila (Petri) Kanchaveli et Gikashvili Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than seeds 7. Phytophthora fragariae Hickman var. fragariae Plants of Fragaria L., intended for planting, other than seeds 8. Plasmopara halstedii (Farlow) Berl. et de Toni Seeds of Helianthus annuus L. 9. Puccinia horiana Hennings Plants of Dendranthema (DC.) Des Mou., intended for planting, other than seeds 10. Scirrhia pini Funk et Parker Plants of Pinus L., intended for planting, other than seeds 11. Verticillium albo-atrum Reinke et Berthold Plants of Humulus lupulus L., intended for planting, other than seeds 12. Verticillium dahliae Klebahn Plants of Humulus lupulus L., intended for planting, other than seeds d) Viruses and virus-like organisms 1. Arabis mosaic virus Plants of Fragaria L. and Rubus L., intended for planting, other than seeds 2. Beet leaf curl virus Plants of Beta vulgaris L., intended for planting, other than seeds 3. Chrysanthemum stunt viroid Plants of Dendranthema (DC.) Des Moul., intended for planting, other than seeds 4. Citrus tristeza virus (European isolates) Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 5. Citrus vein enation woody gall Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 6. Grapevine Flavescence dorÃ ©e MLO Plants of Vitis L., other than fruit and seeds 7. Plum pox virus Plants of Prunus L., intended for planting, other than seeds 8. Potato stolbur mycoplasm Plants of Solanaceae, intended for planting, other than seeds 9. Raspberry ringspot virus Plants of Fragaria L. and Rubus L., intended for planting, other than seeds 10. Spiroplasma citri Saglio et al. Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds 11. Strawberry crinkle virus Plants of Fragaria L., intended for planting, other than seeds 12. Strawberry latent ringspot virus Plants of Fragaria L. and Rubus L., intended for planting, other than seeds 13. Strawberry mild yellow edge virus Plants of Fragaria L., intended for planting, other than seeds 14. Tomato black ring virus Plants of Fragaria L. and Rubus L., intended for planting, other than seeds 15. Tomato spotted wilt virus Plants of Apium graveolens L., Capsicum annuum L., Cucumis melo L., Dendranthema (DC.) Des Moul., all varieties of New Guinea hybrids Impatiens, Lactuca sativa L., Lycopersicon lycopersicum (L.) Karsten ex Farw., Nocotiana tabacum L., of which there shall be evidence that they are intended for sale to professional tobacco production, Solanum melongena L., Solanum tuberosum L., intended for planting Part B HARMFUL ORGANISMS WHOSE INTRODUCTION INTO, AND WHOSE SPREAD WITHIN, CERTAIN PROTECTED ZONES SHALL BE BANNED IF THEY ARE PRESENT ON CERTAIN PLANTS OR PLANT PRODUCTS (a) Insects, mites and nematodes, at all stages of their development 1. Anthonomus grandis (Boh.) Seed and fruits (bolls) of Gossypium spp. EL, E, I 2. Cephalcia lariciphila (Klug) Plants of Larix Mill., intended for planting, other than seeds F, IRL, UK (N-IRL, Isle of Man 3. Dendroctonus micans Kugelan Plants of conifers (Coniferales), over 3 m in height, other than fruit and seeds, wood of conifers with bark, isolated bark of conifers EL, E, IRL, I, P, UK (*) 4. Gilpinia hercyniae (Hartig) Plants of Picea A. Dietr., intended for planting, other than seeds EL, F, IRL, UK (N-IRL, Isle of Man) 5. Gonipterus scutellatus Gyll. Plants of Eucalyptus l'HÃ ©rit, other than fruit and seeds EL, P 6. (a) Ips amitinus Eichhof Plants of conifers (Coniferales), over 3 m in height, other than fruit and seeds, wood of conifers (Coniferales) with bark, isolated bark of conifers EL, E, F (Corsica), IRL, I, P, UK (b) Ips cembrae Heer Plants of conifers (Coniferales), over 3 m in height, other than fruit and seeds, wood of conifers (Coniferales) with bark, isolated bark of conifers EL, E, IRL, P, UK (N-IRL, Isle of Man) (c) Ips duplicatus Sahlberg Plants of conifers (Coniferales), over 3 m in height, other than fruit and seeds, wood of conifers (Coniferales) with bark, isolated bark of conifers EL, E, IRL, I, P, UK (d) Ips sexdentatus Boerner Plants of conifers (Coniferales), over 3 m in height, other than fruit and seeds, wood of conifers (Coniferales) with bark, isolated bark of conifers EL, IRL, UK (N-IRL, Isle of Man) (e) Ips typographus Heer Plants of conifers (Coniferales), over 3 m in height, other than fruits and seeds, wood of conifers (Coniferales) with bark, isolated bark of conifers EL, E, IRL, P, UK 7. Matsucoccus feytaudi Duc. Isolated bark and wood of conifers (Coniferales) F (Corsica) 8. Pissodes spp. (European) Plants of conifers (Coniferales), other than fruit and seeds, wood of conifers (Coniferales) isolated bark of conifers (Coniferales) IRL, UK (N-IRL, Isle of Man) 9. Sternochetus mangiferae Fabricius Seeds of Mangifera spp. originating in third countries E, P 10. Thaumetopoea pityocampa (Den. et Schiff.) Plants of Pinus L., intended for planting, other than fruit and seeds E (Ibiza) (*) (Scotland, Northern Ireland, England: the following counties: Bedfordshire, Berkshire, Buckinghamshire, Cambridgeshire Cleveland, Cornwall, Cumbria, Devon, Dorset, Durham, Essex, Hampshire, Hertfordshire, Humberside, Isle of Man, Isle of Wight, Isles of Scilly, Kent, Lincolnshire, Norfolk, Northamptonshire, Northumberland, Nottinghamshire Oxfordshire, Somerset, Suffolk, Surrey, Sussex East, Sussex West, Tyne and Wear, Wiltshire, Yorkshire South, Yorkshire West, and the following parts of counties: Avon: that part of the county to the north of the southern boundary of the M4 motorway; Derbyshire: the districts of North East Derbyshire, Chesterfield, Bolsover; Leicestershire: the districts of Charnwood, Melton, Rutland, Harborough, Oadby and Wigston, Leicester, Blaby; Yorkshire North: the districts of Scarborough, Ryedale, Hambleton, Richmondshire, Harrogate, York, Selby) (b) Bacteria 1. Curtobacterium flaccumfaciens pv. flaccumfaciens (Hedges) Collins et Jones Seeds of Phaseolus vulgaris L. and Dolichos Jacq. EL, E, I, P 2. Erwinia amylovora (Burr.) Winsl. et al. Parts of plants, other than fruit, seeds and plants intended for planting, but including live pollen for pollination of Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Malus Mill., Mespilus L., Pyracantha Roem., Pyrus L., Sorbus L. other than Sorbus intermedia (Ehrh.) Pers. and Stranvaesia Lindl. E, F (Champagne-Ardennes, Alsace - except department of Bas-Rhin -, Lorraine, Franche-ComtÃ ©, RhÃ ´ne-Alpes, Bourgogne, Auvergne, Provence-Alpes-CÃ ´te d'Azur, Corse, Languedoc-Roussillon), IRL, I, P, UK (N-IRL, Isle of Man and the Channel Islands) c) Fungi 1. Glomerella gossypii Edgerton Seed and fruits (bolls) of Gossypium spp. EL, I (Sicily) 2. Gremmeniella abietina (Lag.) Morelet Plants of Abies Mill., Larix Mill, Picea A. Dietr., Pinus L., and Pseudotsuga Carr., intended for planting, other than seeds IRL, UK (N-IRL, Isle of Man) 3. Hypoxylon mammatum (Wahl.) J. Miller Plants of Populus L., intended for planting, other than seeds IRL, UK (N-IRL, Isle of Man) 4. Phytophthora cinnamomi Rands Plants of Persea americana P. Mill., other than fruit and seeds EL (Crete) ANNEX III Part A PLANTS, PLANT PRODUCTS AND OTHER OBJECTS THE INTRODUCTION OF WHICH SHALL BE PROHIBITED IN ALL MEMBER STATES 1. Plants of Abies Mill., Cedrus Trew, Chamaecyparis Spach, Juniperus L., Larix Mill., Picea A. Dietr., Pinus L., Pseudotsuga Carr. and. Tsuga Carr., other than fruit and seeds Non-European countries 2. Plants of Castanea Mill. and Quercus L., with leaves, other than fruit and seeds Non-European countries 3. Plants of Populus L., with leaves, other than fruit and seeds North American countries 4. Isolated bark of conifers (Coniferales) Non-European countries 5. Isolated bark of Castanea Mill. Third countries 6. Isolated bark of Quercus L., other than Quercus suber L. North American countries 7. Isolated bark of Acer saccharum Marsh. North American countries 8. Isolated bark of Populus L. Countries of the American continent 9. Plants of Chaenomeles Lindl., Cydonia Mill., Crataegus L., Malus Mill., Photinia Ldl., Prunus L., Pyrus L. and Rosa L., intended for planting, other than dormant plants free from leaves, flowers and fruit Non-European countries 10. Tubers of Solanum tuberosum L., seed potatoes Third countries other than Austria and Switzerland 11. Plants of stolon- or tuber- forming species of Solanum L. or their hybrids, intended for planting, other than those tubers of Solanum tuberosum L. as specified under Annex III A (10) Third countries 12. Tubers of Solanum tuberosum L., other than those specified in Annex III A (10), (11) Without prejudice to the special requirements applicable to the potato tubers listed in Annex IV, Part A, Section I, third countries other than Austria, Cyprus, Egypt, Israel, Libya, Malta, Morocco, Switzerland, Tunisia and Turkey, and other than European third countries which are either recognized as being free from Clavibacter michiganensis ssp. sepedonicus (Spieckermann et Kotthoff) Davis et al., in accordance with the procedure laid down in Article 16a, or in which provisions recognized as equivalent to the Community provisions on combating Clavibacter michiganensis ssp. sepedonicus (Spieckermann et Kotthoff) Davis et al. in accordance with the procedure laid down in Article 16a, have been complied with 13. Plants of Slanaceae, intended for planting, other than seeds and those items covered by Annex III A (10), (11) or (12) Non-European countries 14. Soil and growing medium as such, which consists in whole or in part of soil or solid organic substances such as parts of plants, humus including peat or bark, other than that composed entirely of peat Turkey, Belarus, Estonia, Latvia, Lithuania, Moldavia, Russia, Ukraine and third countries not belonging to continental Europe, other than the following: Cyprus, Egypt, Israel, Libya, Malta, Morocco, Tunisia 15. Plants of Vitis L., other than fruits Third countries 16. Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds Third countries 17. Plants of Phoenix spp., other than fruit and seeds Algeria, Morocco 18. Plants of Cydonia Mill., Malus Mill., Prunus L., and Pyrus L. and their hybrids and Fragaria L., intended for planting, other than seeds Without prejudice to the prohibitions applicable to the plants listed in Annex III A (9), where appropriate, non-European countries, other than Mediterranean countries, Australia, New Zealand, Canada, the continental states of the USA 19. Plants of the family Gramineae, other than plants of ornamental perennial grasses of the subfamilies Bambusoideae, Panicoideae and of the genera Buchloe, Bouteloua Lag., Calamagrostis, Cortaderia Stapf., Glyceria R.Br., Hakonechloa Mak. ex Honda, Hystrix, Molinia, Phalaris L., Shibataea, Spartina Schreb., Stipa L. and Uniola L., intended for planting, other than seeds Third countries, other than European and Mediterranean countries Part B PLANTS, PLANT PRODUCTS AND OTHER OBJECTS THE INTRODUCTION OF WHICH SHALL BE PROHIBITED IN CERTAIN PROTECTED ZONES DescriptionProtected zone(s) 1. Without prejudice to the prohibitions applicable to the plants listed in Annex III A (9), (18), where appropriate, plants and live pollen for pollination of: Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Malus Mill., Mespilus L., Pyracantha Roem., Pyrus L., Sorbus L. other than Sorbus intermedia (Ehrh.) Pers., Stranvaesia Lindl., other than fruit and seeds, originating in third countries other than those recognized as being free from Erwinia amylovora (Burr.) Winsl. et al. in accordance with the procedure laid down in Article 16a E, F (Champagne-Ardennes, Alsace - except department of Bas-Rhin, Lorraine, Franche-ComtÃ ©, RhÃ ´ne-Alpes, Bourgogne, Auvergne, Provence-Alpes-CÃ ´te d'Azur, Corse, Languedoc-Roussillon) IRL, I, P, UK (N-IRL, Isle of Man and the Channel Islands) 2. Fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, originating in third countries EL, F (Corsica) 3. Fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, except Citrus paradisi Macf., originating in third countries ANNEX IV Part A SPECIAL REQUIREMENTS WHICH MUST BE LAID DOWN BY ALL MEMBER STATES FOR THE INTRODUCTION AND MOVEMENT OF PLANTS PLANT PRODUCTS AND OTHER OBJECTS INTO AND WITHIN ALL MEMBER STATES Section I PLANTS, PLANT PRODUCTS AND OTHER OBJECTS ORIGINATING OUTSIDE THE COMMUNITY 1.1. Wood of conifers (Coniferales), except that of Thuja L., other than wood in the form of: - chips, particles, wood waste, or scrap obtained in whole or part from these conifers, - packing cases, crates or drums, - pallets, box pallets or other load boards, - dunnage, spacers and bearers, but including that which has not kept its natural round surface, originating in Canada, China, Japan, Korea, Taiwan and the USA There shall be evidence by application of an indicator system, approved in accordance with the prodecur laid down in Article 16a, applied to the wood, that it has underone an appropriate heat treatment to achieve a minimum wood core temperature of 56 °C for 30 minutes 1.2. Wood of conifers (Coniferales), in the form of chips, particles, wood waste or scrap obtained in whole or part from these conifers, originating in Canada, China, Japan, Korea, Taiwan and the USA Official statement (a) that the product has undergone an appropriate fumigation shipboard or in a container prior to shipment and (b) that the product shall be shipped in sealed containers or in such a way as to prevent any re-infestation 1.3. Wood of conifers (Coniferales), except that of Thuja L., in the form of packing cases, crates, drums, pallets, box pallets or other load boards, dunnage, spacers and bearers including that which has not kept its natural round surface, originating in Canada, China, Japan, Korea, Taiwan and the USA The wood shall be stripped of its bark, and shall be free from grub holes, caused by the genus Monochamus (non-European spp.), defined for this purpose as those which are larger than 3 mm across, and shall have a moisture content expressed as a percentage of dry matter, of less than 20 %, achieved at the time of manufacture 1.4. Wood of Thuja L., including that which has not kept its natural round surface, originating in Canada, China, Japan, Korea, Taiwan and the USA The wood shall be stripped of its bark, and shall be free from grub holes, caused by the genus Monochamus (non-European spp.), defined for this purpose as those which are larger than 3 mm across 1.5. Wood of conifers (Coniferales), other than wood in the form of chips, particles wood waste or scrap obtained in whole of part from these conifers, but including that which has not kept its natural round surface, originating in non-European countries, other than (a) The wood shall be stripped of its bark, and shall be free from grub holes, caused by the genus Monochamus (non-European spp.), defined for this purpose as those which are larger than 3 mm across or Canada, China, Japan, Korea, Taiwan and the USA (b) there shall be evidence by a mark 'Kiln-dried`, or 'KD` or another internationally recognized mark, put on the wood or on its packaging in accordance with current commercial usage, that is has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, at time of manufacture, achieved through an appropriate time/temperature schedule 2.1. Wood of Acer saccharum Marsh., including wood which has not kept its natural round surface, other than wood intended for the production of veneer, originating in North American countries There shall be evidence by a mark 'Kiln-dried`, 'KD` or another internationally recognized mark, put on the wood or on its packaging in accordance with current commercial usage, that is has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, at time of manufacture, achieved through an appropriate time/temperature schedule 2.2. Wood of Acer saccharum Marsh., other than wood listed in 2.1, originating in North American countries There shall be evidence by the appropriate accompanying documents, or some other means that the wood is intended for the production of veneer sheets 3. Wood of Castanea Mill. and Quercus L., including wood which has not kept its natural round surface, originating in North American countries The wood shall b stripped of its bark, and (a) either be squared so as to remove entirely the rounded surface or (b) official statement that the water content of the wood does not exceed 20 % expressed as a percentage of the dry matter or (c) official statement that the wood has been disinfected by an appropriate hot-air or hot-water treatment, or in the case of sawn wood with or without residual bark attached, there shall be evidence by a mark 'Kiln-dried`, 'KD` or another internationally recognized mark, put on the wood or on its packaging in accordance with current commercial usage, that it has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, at time of manufacture, achieved through an appropriate time/temperature schedule 4. Wood of Castanea Mill. Without prejudice to the requirements applicable to the plant products listed in Annex IV AI (3), (a) official statement that the wood originates in areas known to be free from Cryphonectria parasitica (Murrill) Barr or (b) the wood shall be stripped of its bark 5. Wood of Platanus L., including wood which has not kept its natural round surface, originating in the USA or Armenia There shall be evidence by a mark 'Kiln-dried`, 'KD` or another internationally recognized mark, put on the wood or on its packaging in accordance with current commercial usage, that it has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, at time of manufacture, achieved through an appropriate time/temperature schedule 6. Wood of Populus L., originating in countries of the American continent The wood shall be stripped of its bark 7. Wood in the form of chips, particles wood waste or scrap and obtained in whole or part form Acer saccharum Marsh., Castanea Mill., Platanus L., Populus L. and Quercus L., originating in non European countries, and conifers (Coniferales) originating in non-European countries other than Canada, China, Japan, Korea, Taiwan and the USA The product shall have been produced exclusively from wood which was stripped of its bark or which has undergone either kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter at time of manufacture, achieved through an appropriate time/temperature schedule or fumigation shipboard or in a container prior to shipment, and shall be shipped in sealed containers or in such a way as to prevent any re-infestation 8.1. Plants of conifers (Coniferales) other than fruit and seeds originating in non-European countries Without prejudice to the prohibitions applicable to the plants listed in Annex III A (1), where appropriate, official statement that the plants have been produced in nurseries and that the place of production is free from Pissodes spp. (non-European) 8.2. Plants of conifers (Coniferales) other than fruit and seeds, over 3 m in height, originating in non-European countries Without prejudice to the provisions applicable to the plants listed in Annex III A (1), and Annex IV A I (8.1), where appropriate, official statement that the plants have been produced in nurseries and that the place of production is free from Scolytidae spp. (non-European) 9. Plants of Pinus L., intended for planting, other than seeds Without prejudice to the provisions applicable to the plants listed in Annex III A (1), and Annex IV A I (8.1), (8.2), official statement that no symptoms of Scirrhia acicola (Dearn.) Siggers or Scirrhia pini Funk et Parker have been observed at the place of production or in its immediate vicinity since the beginning of the last complete cycle of vegetation 10. Plants of Abies Mill., Larix Mill., Picea A. Dietr., Pinus L., Pseudotsuga Carr. and. Tsuga Carr., intended for planting, other than seeds Without prejudice to the provisions applicable to the plants listed in Annex III A (1), and Annex IV A I (8.1) (8.2) or (9), where appropriate, official statement that no symptoms of Melampsora medusae Thuemen have been observed at the place of production or in its immediate vicinity since the beginning of the last complete cycle of vegetation 11.1. Plants of Castanea Mill. and Quercus L., other than fruit and seeds: Without prejudice to the prohibitions applicable to the plants listed in Annex III A (2), (a) originating in non-European countries official statement that no symptoms of Cronartium spp. (non-European) have been observed at the place of production or in its immediate vicinity since the beginning of the last complete cycle of vegetation (b) originating in North American countries official statement that the plants originate in areas known to be free from Ceratocystis fagacearum (Bretz) Hunt 11.2. Plants of Castanea Mil. and Quercus L., intended for planting, other than seeds Without prejudice to the provisions applicable to the plants listed in Annex III A (2) and. IV A I (1.1), official statement that: (a) the plants originate in areas known to be free from Cryphonectria parasitica (Murrill) Barr; or (b) no symptoms of Cryphonectria parasitica (Murrill) Barr have been observed at the place of production or in its immediate vicinity since the beginning of the last complete cycle of vegetation 12. Plants of Platanus L., intended for planting, other than seeds, originating in the USA or Armenia Official statement that no symptoms of Ceratocycstis fimbriata f.sp. platani Walter have been observed at the place of production or in its immediate vicinity since the beginnning of the last complete cycle of vegetation 13.1. Plants of Populus L., intended for planting, other than seeds, originating in third countries Without prejudice to the prohibitions applicable to the plants listed in Annex III A (3), official statement that no symptoms of Melampsora medusae Thuemen have been observed at the place of production or in its immediate vicinity since the beginning of the last complete cycle of vegetation 13.2. Plants of Populus L., other than fruit and seeds, originating in countries of the American continent Without prejudice to the provisions applicable to the plants listed in Annex III A (3) and Annex IV A I (13.1), official statement that no symptoms of M osphaerella populorum G.E. Thompson have been observed at the place of production or in its immediate vicinity since the beginning of the last complete cycle of vegetation 14. Plants of Ulmus L., intended for planting, other than seeds, originating in North American countries Official statement that no symptoms of Elm phloem necrosis mycoplasm have been observed at the place of production or in its immediate vicinity since the beginning of the last complete cycle of vegetation 15. Plants of Chaenomeles Lindl., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Malus Mill., Prunus L., Pyrus L., intended for planting, other than seeds, originating in non-European countries Without prejudice to the prohibitions applicable to the plants listed in Annex III A (9), (18) and Annex III B (1), where appropriate, official statement that: (a) the plants originate in a country known to be free from Monilinia fructicola (Winter) Honey; or (b) the plants originate in an area recognized as being free from Monilinia fructiocola (Winter) Honey, in accordance with the procedure laid down in Article 16a, and no symptoms of Monilinia fructicola (Winter) Honey have been observed at the place of production since the beginning of the last complete cycle of vegetation 16. From 15 February to 30 September, fruits of Prunus L. Official statement that: - the fruits originate in a country know to be free from Monilinia fructicola (Winter) Honey, or - the fruits originate in an area recognized as being free from Monilinia fructicola (Winter) Honey, in accordance with the procedure laid down in Article 16a, or - the fruits have been subjected to appropriate inspection and treatment procedures prior to harvest and/or export to ensure freedom from Monilinia spp. 16.1. Fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, originating in third countries Without prejudice to the prohibitions applicable to the fruits in Annex IIIB (2), (3), the fruits shall be free from peduncles and leaves and the packaging shall bear an approriate origin mark 16.2. Fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, originating in third countries where Xanthomonas campestris (all strains pathogenic to Citrus) is known to occur Without prejudice to the provisions applicable to the fruits in Annex III B (2), (3), and Annex IV A I (16.1), (16.3) and (16.4), official statement that: (a) the fruits originate in areas known to be free from the relevant organism, or, if this requirement cannot be met (b) no symptoms of the relevant organism have been observed at the place of production and in its immediate vicinity since the beginning of the last cycle of vegetation, and representative samples of leaves drawn not earlier than 15 days before fruit harvesting have shown, in appropriate official testing, to be free from the relevant organism, and none of the fruits harvested at the place of production has shown, in appropriate official examination, symptoms of the relevant organism, if the fruits originate in countries recognized according with the procedure laid down in Article 16a, or, if this requirement can also not be met, (c) the fruits have not shown symptoms of the relevant organism and have been subjected to appropriate treatment such as chlorine or sodium orthophenylphenate 16.3. Fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, originating in third countries where Cercospora angolensis Carv. et Mendes or Guignardia citricarpa Kiely (all strains pathogenic to Citrus) are known to ocour Without prejudice to the provisions applicable to the fruits in Annex III B (2), (3), and Annex IV A I (16.1), (16.2) and (16.4), official statement that: (a) the fruits originate in areas known to be free from the relevant organism; or, if this requirement cannot be met (b) no symptoms of the relevant organism have been observed at the place of production and in its immediate vicinity since the beginning of the last cycle of vegetation and none of the fruits harvested at the place of production has shown, in appropriate official examination, symptoms of the relevant organism; if this requirement can also not be met, (c) the fruits have been subjected to appropriate treatment against the relevant organism 16.4. Fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, originating in non-European third countries where Thephritidae (non-European) are known to occur on these fruits Without prejudice to the provisions applicable to the fruits in Annex III B (2), (3), and Annex IV A I (16.1), (16.2) and (16.3), official statement that: (a) the fruits originate in areas known to be free from the relevant organism; or, if this requirement cannot be met (b) no signs of the relevant organism have been observed at the place of production and in its immediate vicinity since the beginning of the last complete cycle of vegetation, on official inspections carried out at least monthly during the three months prior to harvesting, and none of the fruits harvested at the place of production has shown, in appropriate official examination, signs of the relevant organism; or, if this requirement can also not be met, (c) the fruits have shown, in appropriate official examination on representative samples, to be free from the relevant organism in all stages of their development; or, if this requirement can also not be met (d) the fruits have been subjected to an appropriate treatment; any acceptable vapor heat treatment, cold treatment, or quick freeze treatment, which has been shown to be efficient against the relevant organism without damaging the fruit, and, where not available, chemical treatment as far as it is acceptable by Community legislation 17. Plants of Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Malus Mill., Mespilus L., Pyracantha Roem., Pyrus L., Sorbus L. other than Sorbus intermedia (Ehrh.) Pers., Stranvaesia Lin., intended for planting, other than seeds Without prejudice to the provisions applicable to the plant listed in Annex III A (9), (18), Annex III B (1) or Annex IV A I (15), where appropriate, official statement: (a) that the plants originate in countries recognized as being free from Erwinia amylovora (Burr.) Winsl. et al. in accordance with the procedure laid down in Article 16a; or (b) that the plants in the field of production and in its immediate vicinity, which have shown symptoms of Erwinia amylovora (Burr.) Wins. et al., have been rogued out 18. Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds, and plants of Araceae, Marantaceae, Musaceae, Persea spp. and Strelitziaceae, rooted or with growing medium attached or associated Without prejudice to the prohibitions applicable to the plants listed in Annex III A (16), where appropriate, official statement that: (a) the plants originate in countries known to be free from Radopholus citrophilus Huettel et al. and Radopholus similis (Cobb) Thorne; or (b) representative samples of soil and roots from the place of production have been subjected, since the beginning of the last complete cycle of vegetation, to official nematological testing for at least Radopholus citrophilus Huettel et al. and Radopholus similis (Cobb) Thorne and have been found, in these tests, free from those harmful organisms 19.1. Plants of Crataegus L., intended for planting, other than seeds, originating in countries where Phyllosticta solitaria Ell. et Ev. is known to occur Without prejudice to the privisions applicable to the plants listed in Annex III A (9), and Annex IV A I (15), (17), official statement that no symptoms of Phyllosticta solitaria Ell. et Ev. have been observed on plants at the place of production since the beginning of the last complete cycle of vegetation 19.2. Plants of Cydonia Mill., Fragaria L., Malus Mill., Prunus L., Pyrus L., Ribes L., Rubus L., intended for planting, other than seeds, originating in countries where the relevant harmful organisms are known to occur on the genera concerned The relevant harmful organisms are - on Fragaria L.: - Phytophthora fragariae Hickman var. fragariae - Arabis mosaic virus - Rasberry ringspot virus - Strawberry crinkle virus - Strawberry latent ringspot virus - Strawberry mild yellow edge virus - Tomato black ring virus - Xanthomonas fragariae Kennedy et King - on Malus Mill.: - Phyllosticta solitaria Ell. et Ev. - on Prunus L.: - Apricot chlorotic leafroll mycoplasm - Xanthomonas campestris pv. pruni (Smith) Dye - on Prunus persica (L.) Batsch: - Pseudomonas syringae pv. persicae (Prunier et al.) Young et al. Without prejudice to the provisions applicable to the plants, where appropriate, listed in Annex III A (9), (18), or Annex IV A I (15), (17), official statement that no symptoms of diseases caused by the relevant harmful organisms have been oberserved on the plants at the place of production since the beginning of the last complete cycle of vegetation - on Pyrus L.: - Phyllosticta solitaria Ell. et Ev. - on Rubus L.: - Arabis mosaic virus - Raspberry ringspot virus - Strawberry latent ringspot virus - Tomato black ring virus - on all species: non-European viruses and viruslike organisms 20. Plants of Cydonia Mill. and Pyrus L., intended for planting, other than seeds, originating in countries where Pear decline mycoplasm is known to occur Without prejudice to the privisions applicable to plants, listed in Annex III A (9), (18), and Annex IV A I (15), (17), (19.2), official statement that plants at the place of production and in its immediate vicinity, which have shown symptoms giving rise to the suspicion of contamination by Pear decline mycoplasm, have been rogued out at that place within the last three complete cycles of vegetation 21.1. Plants of Fragaria L., intended for planting, other than seeds, originating in countries where the relevant harmful organisms are known to occur The relevant harmful organisms are: - Strawberry latent "C" virus - Strawberry vein banding virus - Strawberry witches' broom mycoplasm Without prejudice to the provisions applicable to plants, listed in Annex III A (18) and Annex IV A I (19.2), official statement that: (a) the plants, other than those raised from seed, have been: - either officially certified under a certification scheme requiring them to be derived in direct line rom material which has been maintained under appropriate conditions and subjected to official testing for at least the relevant harmful organisms using appropriate indicators or equivalent methods and has been found free, in these tests, from those harmful organisms, or - derived in direct line from material which is maintained under appropriate conditions and has been subjected, within the last three complete cycles of vegetation, at least once, to official testing for at least the relevant harmful organisms using appropriate indicators of equivalent methods and has been found free, in these tests, from those harmful organisms; (b) no symptoms of diseases caused by the relevant harmful organisms have been observed on plants at the place of production, or on susceptible plants in its immediate vicinity, since the beginning of the last complete cycle of vegetation 21.2. Plants of Fragaria L., intended for planting, other than seeds, originating in countries where Aphelencoides besseyi Christie is known to occur Without prejudice to the provisions applicable to plants listed in Annex III A (18) and Annex IV A I (19.2), (21.1), official statement that: (a) either no symptoms of Aphelenchoides besseyi Christie have been observed on plants at the place of production since the beginning of the last complete cycle of vegetation;or (b) in the case of plants in tissue culture the plants have been derived from plants which complied with section (a) of this item or have been officially tested by appropriate nematological methods and have been found free from Aphelenchoides besseyi Christie 21.3. Plants of Fragaria L., intended for planting, other than seeds Without prejudice to the provisions applicable to the plants listed in Annex III A (18) and Annex IV A I (19.2), (21.1), (21.2), official statement that the plants originate in an area known to be free from Anthonomus signatus Say and Anthonomus bisignifer (Schenkling) 22.1. Plants of Malus Mill., intended for planting, other than seeds, originating in countries where the relevant harmful organisms are known to occur on Malus Mill. The relevant harmful organisms are: - Cherry rasp leaf virus (American) - Tomato ringspot virus Without prejudice to the provisions applicable to the plants, listed in Annex III A (9), (18), Annex III B (1) and Annex IV A I (15), (17), (19.2), official statement that: (a) the plants have been: - either officially certified under a certification scheme requiring them to be derived in direct line from material which has been maintained under appropriate conditions and subjected to official testing for at least the relevant harmful organisms using appropriate indicators or equivalent methods and has been found free, in these tests, from those harmful organisms; or - derived in direct line from material which is maintained under appropriate conditions and has been subjected, within the last three complete cycles of vegetation, at least once, to official testing for at least the relevant harmful organisms using appropriate indicators or equivalent methods and has been found free, in these tests, from those harmful organisms; (b) no symptoms of diseases caused by the relevant harmful organisms have been observed on plants at the place of production or on susceptible plants in its immediate vicinity, since the beginning of the last three complete cycles of vegetation 22.2. Plants of Malus Mill., intended for planting, other than seeds, originating in countries where Apple proliferation mycoplasm is known to occur Without prejudice to the provisions applicable to the plants, listed in Annex III A (9), (18), Annex III B (1) and Annex IV A I (15), (17), (19.2), (22.1) official statement that: (a) the plants originate in areas known to be free from Apple proliferation mycoplasm; or (b) (aa) the plants, other than those raised from seed, have been: - either officially certified under a certification scheme requiring them to be derived in direct line from material which has been maintained under appropriate conditions and subjected to official testing for at least Apple proliferation mycoplasm using appropriate indicators or equivalent methods and has been found free, in these tests, from that harmful organism, or - derived in direct line from material which is maintained under appropriate conditions and has been subjected, within the last six complete cycles of vegetation, at least once, to official testing for at least Apple proliferation mycoplasm using appropriate indicators or equivalent methods and has been found free, in these tests, from that harmful organism; (bb) no symptoms of diseases caused by Apple proliferation mycoplasm have been observed on plants at the place of production, or on susceptible plants in its immediate vicinity, since the beginning of the last three complete cycles of vegetation 23.1. Plants of the following species of Prunus L., intended for planting, other than seeds, originating in countries where Plum pox virus is known to occur: - Prunus amygdalus Batsch - Prunus armeniaca L. - Prunus blireiana Andre - Prunus brigantina Vill. - Prunus cerasifera Ehrh. - Prunus cistena Hansen - Prunus curdica Fenzl et Fritsch. - Prunus domestica ssp. domestica (L.) - Prunus domestica ssp. insititia (L.) C.K. Schneid. - Prunus domestica ssp. italica (Borkh.) Hegi. - Prunus glandulosa Thunb. - Prunus holosericea Batal. - Prunus hortulana Bailey - Prunus japonica Thunb. - Prunus mandshurica (Maxim.) Koehne - Prunus maritima Marsh - Prunus mume Sieb. et Zucc. Without prejudice to the provisions applicable to the plants, listed in Annex III A (9), (18) and Annex IV A I (15), (19.2), official statement that: (a) the plants, other than those raised from seed, have been: - either officially certified under a certification scheme requiring them to be derived in direct line from material which has been maintained under appropriate conditions and subjected to official testing for, at least, Plum pox virus using appropriate indicators or equivalent methods and has been found free, in these tests, from that harmful organism, or - derived in direct line from material which is maintained under appropriate conditions and has been subjected, within the last three complete cycles of vegetation, at least once, to official testing for at least Plum pox virus using appropriate indicators or equivalent methods and has been found free, in these tests, from that harmful organism; (b) no symptoms of disease caused by Plum pox virus have been oberserved on plants at the place of production or on susceptible plants in its immediate vicinity, since the beginning of the last three complete cycles of vegetation (c) plants at the place of production which have shown symptoms of disease caused by other viruses or virus-like pathogens, have been rogued out - Prunus nigra Ait. - Prunus persica (L.) Batsch - Prunus salicina L. - Prunus sibirica L. - Prunus simonii Carr. - Prunus spinosa L. - Prunus tomentosa Thunb. - Prunus triloba Lindl. other species of Prunus L. susceptible to Plum pox viurs 23.2. Plants of Prunus L., intended for planting, (a) originating in countries where the relevant harmful organisms are known to occur on Prunus L. (b) other than seeds, originating in countries where the relevant harmful organisms are known to occur (c) other than seeds, originating in non-European countries where the relevant harmful organisms are known to occur The relevant harmful organisms are: - for the case under (a): Tomto ringsport virus - for the case under (b): - Cherry rasp leaf virus (American) - Peach mosaic virus (American) - Peach phony rickettsia - Peach rosette mycoplasm - Peach yellows mycoplasm - Plum line pattern virus (American) - Peach X-disease mycoplasm - for the case under (c): Little cherry pathogen Without prejudice to the provisions applicable to the plants, where appropriate listed in Annex III A (9), (18) or Annex IV A I (15), (19.2), (23.1), official statement that: (a) the plants have been: - either officially certified under a certification scheme requiring them to be derived in direct line from material which has been maintained under appropriate conditions and subjected to official testing for at least the relevant harmful organisms using appropriate indicators or equivalent methods and has been found free, in these tests, from those harmful organism; or - derived in direct line from material which is maintained under appropriate conditions and has been subjected, within the last three complete cycles of vegetation, at least once, to official testing for at least the relevant harmful organisms using appropriate indicators or equivalent methods and has been found free, in these tests, from those harmful organism; (b) no symptoms of diseases caused by the relevant harmful organisms have been observed on plants at the place of production or on susceptible plants in its immediate vicinity, since the beginning of the last three complete cycles of vegetation 24. Plants of Rubus L., intended for planting, (a) originating in countries where the relevant harmful organisms are known to occur on Rubus L. (b) other than seeds, originating in countries where the relevant harmful organisms are known to occur Without prejudice to the requirements applicable to the plants, listed in Annex IV A I (19.2), (a) the plants shall be free from aphids, including their eggs; (b) official statement that: (aa) the plants have been: - either officially certified under a certification scheme requiring them to be The relevant harmful organisms are: - in the case of (a): - Tomato ringspot virus - Black raspberry latent virus - Cherry leafroll virus - Prunus necrotic ringspot virus - in the case of (b): - Raspberry leaf curl virus (American) - Cherry rasp leaf virus (American) derived in direct line from material which has been maintained under appropriate conditions and subjected to official testing for at least the relevant harmful organisms using appropriate indicators or equivalent methods and has been found free, in these tests, from those harmful organism; or - derived in direct line from material which is maintained under appropriate conditions and has been subjected, within the last three complete cycles of vegetation, at least once, to official testing for at least relevant harmful organisms using appropriate indicators for equivalent methods and has been found free, in these tests, from those harmful organism; (bb) no symptoms of diseases caused by the relevant harmful organisms have been observed on plants at the place of production, or on susceptible plants in its immediate vicinity, since the beginning of the last three complete cycles of vegetation 25.1. Tubers of Solanum tuberosum L., originating in countries where Synchytrium endobioticum (Schilbersky) Percival is known to occur Without prejudice to the prohibitions applicable to the tubers listed in Annex III A (10), (11), (12), official statement that: (a) the tubers originate in areas known to be free from Synchytrium endobioticum (Schilbersky) Percival (all races other than Race 1, the common European race), and no symptoms of Synchytrium endobiticum (Schilbersky) Percival have been observed either at the place of production or in its immediate vicinity since the beginning of an adequate period; or (b) provisions recognized as equivalent to the Community provisions on combating Synchytrium endobioticum (Schilbersky) Percival in accordance with the procedure laid down in Article 16a have been complied with, in the country of origin 25.2. Tubers of Solanum tuberosum L., Without prejudice to the provisions listed in Annex III A (10), (11), (12) and Annex IV A I (25.1.), official statement that: (a) the tubers originate in countries known to be free from Clavibacter michiganensis ssp. sepedonicus (Spieckermann et Kotthoff) Davis et al.; or (b) provisions recognized as equivalent to the Community provisions on combating Clavibacter michiganensis ssp. sepedonicus (Spieckermann et Kotthoff) Davis et al. in accordance with the procedure laid down in Article 16a, have been complied with, in the country of origin 25.3. Tubers of Solanum tuberosum L., other than early potatoes, originating in countries where Potato spindle tuber viroid is known to occur Without prejudice to the provisions applicable to the tubers listed in Annex III A (10), (11), (12) and Annex IV A I (25.1.), (25.2.), suppression of the faculty of germination 25.4. Tubers of Solanum tuberosum L., intended for planting Without prejudice to the provisions applicable to tubers listed in Annex III A (10), (11), (12) and Annex IV A I (25.1.), (25.2.), (25.3.), official statement that the tubers originate from a field known to be free from Globodera rostochiensis (Wollenweber) Behrens and Globodera pallida (Stone) Behrens 25.5. Plants of Solanaceae, intended for planting, other than seeds, originating in countries where Potato stolbur mycoplasm is known to occur Without prejudice to the provisions applicable to tubers listed in Annex III A (10), (11), (12), (13), and Annex IV A I (25.1.), (25.2.), (25.3.), (25.4.), official statement that no symptoms of Potato stolbur mycoplasm have been observed on the plants at the place of production since the beginning of the last complete cycle of vegetation 25.6. Plants of Solanaceae, intended for planting, other than tubers of Solanum tuberosum L. and other than seeds of Lycopersicon lycopersicum (L.) Karsten ex. Farw., originating in countries where Potato spindle tuber viroid is known to occur Without prejudice to the provisions applicable to the plants listed in Annex III A (11), (13), and Annex IV A I (25.5.), where appropriate, official statement that no symptoms of Potato spindle tuber viroid have been observed on plants at the place of production since the beginning of the last complete cycle of vegetation 26. Plants of Humulus lupulus L., intended for planting, other than seeds Official statement that no symptoms of Verticillium albo-atrum Reinke and Berthold and Verticillium dahliae Klebahn have been observed on hops at the place of production since the beginning of the last complete cycle of vegetation 27.1. Plants of Dendranthema (DC.). Des Moul., Dianthus L. and Pelargonium L'Herit. ex Ait., intended for planting, other than seeds Official statement that: (a) no signs of Heliothis armigera Huebner, or Spodoptera littoralis (Boisd.) have been observed at the place of production since the beginning of the last complete cycle of vegetation; or (b) the plants have undergone appropriate treatment to protect them from the said organisms 27.2. Plants of Dendranthema (DC.). Des Moul., Dianthus L. and Pelargonium L'Herit ex Ait., other than seeds Without prejudice to the requirements applicable to the plants listed in Annex IV A I (27.1.), (a) no signs of Spodoptera eridania Cramer, Spodoptera frugiperda Smith, or Spodoptera litura (Fabricius) have been observed at the place of production since the beginning of the last complete cycle of vegetation; or (b) the plants have undergone appropriate treatment to protect them from the said organisms 28. Plants of Dendranthema (DC.) Des Moul., intended for planting, other than seeds Without prejudice to the requirements applicable to the plants, listed in Annex IV A I (27.1.), (27.2.), official statement that: (a) the plants are no more than third generation stock derived from material which has been found to be free from Chrysanthemum stunt viroid during virological tests, or are directly derived from material of which a representative sample of at least 10 % has been found to be free from Chrysanthemum stunt viroid during an official inspection carried out at the time of flowering; (b) the plants or cuttings: o theÃ >- have come from premises which have been officially inspected at least monthly, during the three months prior to dispatch and on which no symptoms of Puccinia horiana Hennings have been known to have observed during that period, and in the immediate vicinity of which no symptoms of Puccinia horiana Hennings have been known to have occurred during the three months prior to export, or - have undergone appropriate treatment against Puccinia horiana Hennings; (c) in the case of unrooted cuttings, no symptoms of Didymella ligulicola (Baker, Dimock et Davis) v. Arx were observed either on the cuttings ¹r on the plants from which the cuttings were derived, or that, in the case of rooted cuttings, no symptoms of Didymella ligulicola (Baker, Dimock et Davis) v. Arx were observed either on the cuttings or on the rooting bed 29. Plants of Dianthus L., intended for planting, other than seeds Without prejudice to the requirements applicable to the plants listed in Annex IV A I (27.1), (27.2), official statement that: - the plants have been derived in direct line from mother plants which have been found free from Erwinia chrysanthemi pv. dianthicola (Hellmers) Dickey, Pseudomonas caryophylli (Burkholder) Starr et Burkholder and Phialophora cinerescens (Wollenw.) Van Beyma on officially approved tests, carried out at least once within the two previous years, - no symptoms of the above harmful organisms have been observed on the plants 30. Bulbs of Tulipa L. and Narcissus L., other than those for which there shall be evidence by their packaging, or by other means, that they are intended for sale to final consumers not involved in professional cut flower production Official statement that no symptoms of Ditylenchus dipsaci (Kuehn) Filipjev have been observed on the plants since the beginning of the last complete cycle of vegetation 31. Plants of Pelargonium L'Herit. ex Ait., intended for planting, other than seeds, originating in countries where Tomato ringspot virus is known to occur: Without prejudice to the requirements applicable to the plants listed in Annex IV A I (27.1.), 27.2.), (a) where Xiphinema americanum Cobb sensu lato (non-European populations) or other vectors of Tomato ringspot virus are not known to occur official statement that the plants: (a) are directly derived from places of production known to be free from Tomato ringspot virus; or (b) are of no more than fourth generation stock, derived from mother plants found to be free from Tomato ringspot virus under an officially approved system of virological testing (b) where Xiphinema americanum Cobb sensu lato (non-European populations) or other vectors of Tomato ringspot virus are known to occur official statement that the plants: (a) are directly derived from places of production known to be free from tomato ringspot virus in the soil or plants: or (b) are of no more than second generation stock, derived from mother plants found to be free from Tomato ringspot virus under an officially approved system of virological testing 32.1 Plants of Apium graveolens L., Argyranthemum spp., Aster spp., Brassica spp., Capsicum annuum L., Cucumis spp., Dendranthema (DC.) Des Moul., Dianthus L. and hybrids, Exacum spp., Gerbera Cass., Gypsophila L., Lactuca spp., Leucanthemum L., Lupinus L., Lycopersicon lycopersicum (L.) Karten ex Farw., Solanum melongena L., Tanacetum L. and Verbena L., intended for planting, other than seeds, originating in countries where it has been ascertained, in accordance with the procedure laid down in Article 16a, that the relevant harmful organisms: - Amauromyza maculosa (Malloch), - Liriomyza bryoniae (Kaltenbach), - Liriomyza huidobrensis (Blanchard), - Liriomyza sativae Blanchard, - Liriomyza trifolii (Burgess) are not known to occur Without prejudice to the provisions applicable to the plants listed in Annex III A (11), (13), and Annex IV A I (27.1.), (27.2.), (28), (29), where appropriate, official statement that: (a) either no signs of any of the relevant harmful organisms have been observed at the place of production, on official inspections carried out at least monthly during the three months prior to export: or (b) immediately prior to export the plants have been inspected and found free from signs of the relevant harmful organisms and have been subjected to an appropriate treatment aimed at eradicating the relevant harmful organisms 32.2 Plants of species covered by Annex IV A I (32.1), intended for planting, other than seeds, originating in American countries or in any other third country not covered by Annex IV A I (32.1) Without prejudice to the provisions applicable to the plants listed in Annex IIIA (11), (13), and Annex IV A I (27.1.), (27.2.), (28), (29), (32.1), where appropriate, official statement that no signs of Amauromyza maculosa (Malloch), Liriomyza bryoniae (Kaltenbach), Liriomyza huidobrensis (Blanchard), Liriomyza sativae (Blanchard) or Liriomyza trifolii (Burgess) have been observed at the place of production, on official inspections carried out at least monthly during the three months prior to export 32.3 Plants of herbaceous species other than those covered by Annex IV A I (32.1) intended for planting, other than seeds, originating in countries not covered by Annex IV A I (32.1) Without prejudice to the provisions applicable to the plants listed in Annex III A (11), (13) and Annex IV A I (27.1.), (27.2.), (28), (29), where appropriate, official statement that: (a) either no signs of Amauromyza maculosa (Walloch), or Liriomyza sativae Blanchard have been observed at the place of production on an official inspection carried out prior to export: or (b) immediately prior to export the plants have been inspected and found free from signs of the relevant harmful organisms and have been subjected to an appropriate treatment aimed at eradicating the relevant harmful organisms 33. Plants with roots, planted or intended for planting, grown in the open air Official statement that the place of production is known to be free from Clavibacter michiganensis ssp. sependonicus (Spieckermann et Kotthoff) Davis et al., Globodera pallida (Stone) Behrens, Globodera rostochiensis (Wollenweber) Behrens and Synchytrium endobioticum (Schilbersky) Percival 34. Soil and growing medium attached to or associated with plants, consisting in whole or in part of soil or solid organic substances such as parts of plants, humus including peat or bark or any solid inorganic substance, intended to sustain the vitality of the plants, originating in: - Turkey, - Belarus, Estonia, Latvia, Lithuania, Moldavia, Russia, Ukraine, - non-European countries other than Cyprus, Egypt, Israel, Libya, Malta, Morocco, Tunisia Official statement that: (a) the growing medium, at the time of planting was: - either free from soil, and organic matter, or - found free from insects and harmful nematodes and subjected to appropriate examination or heat treatment or fumigation to ensure that it was free from other harmful organisms, or - subjected to appropriate heat treatment or fumigation to ensure freedom from harmful organisms, and (b) since planting: - either appropriate measures have been taken to ensure that the growing medium has been maintained free from harmful organisms, or - within two weeks prior to dispatch, the plants were shaken free from the medium leaving the minimum amount necessary to sustain vitality during transport, and, if replanted, the growing medium used for that purpose meets the requirements laid down in (a) 35.1 Plants of Beta vulgaris L., intended for planting, other than seeds Official statement that no symptoms of Beet curly top virus (non-European isolates) have been observed at the place of production since the beginning of the last complete cycle of vegetation 35.2 Plants of Beta vulgaris L., intended for planting, other than seeds, originating in countries where Beet leaf curl virus is known to occur Without prejudice to the requirements applicable to the plants listed in Annex IV A I (35.1), official statement that: (a) Beet leaf curl virus has not been known to occur in the area of production; and (b) no symptoms of Beet leaf curl virus have been observed at the place of production or in its immediate vicinity since the beginning of the last complete cycle of vegetation 36. Plants, intended for planting, other than seeds, originating in countries where Thrips palmi Karny is known to occur Official statement that: (a) the place of production has been found free from Thrips palmi Karny on official inspections carried out at least monthly during the three months prior to export; or (b) the consignment has undergone appropriate treatment to ensure freedom from Thysanoptera 37. Plants of Palmae, intended for planting, other than seeds, originating in non-European countries Without prejudice to the prohibition applicable to the plants listed in Annex IIIA(17), where appropriate, official statement that: (a) either the plants originate in an area known to be free from Palm lethal yellowing mycoplasm and Cadang-Cadang viroid, and no symptoms have been observed at the place of production or in its immediate vicinity since the beginning of the last complete cycle of vegetation, or (b) no symptoms of Palm lethal yellowing mycoplasm and Cadang-Cadang viroid have been observed on the plants since the beginning of the last complete cycle of vegetation, and plants at the place of production which have shown symptoms giving rise to the suspicion of contamination by the organisms have been rogued out at that place and the plants have undergone appropriate treatment to rid them of Myndus crudus Van Duzee; (c) in the case of plants in tissue culture, the plants were derived from plants which have met the requirements laid down in (a) or (b) 38.1. Plants of Camellia L., intended for planting, other than seeds, originating in non-European countries Official statement that: (a) the plants originate in areas known to be free from Ciborinia camelliae Kohn, or (b) no symptoms of Ciborinia camelliae Kohn have been observed on plants in flower on the place of production since the beginning of the last complete cycle of vegetation 38.2. Plants of Fuchsia L., intended for planting, other than seeds, originating in the USA or Brazil Official statement that no symptoms of Aculops fuchsiae Keifer have been observed at the place of production and that immediately prior to export the plants have been inspected an found free from Aculops fuchsiae Keifer 39. Trees and shrubs, intended for planting, other than seeds and plants in tissue culture, originating in third countries other than European and Mediterranean countries Without prejudice to the provisions applicable to the plants listed in Annex III A (1), (2), (3), (9), (13), (15), (16), (17), (18), Annex III B(1) and Annex IVAI(8.1), (8.2), (9.1), (9.2), (10), (11.1), (11.2), (12), (13), (14), (15), (17), (18), (19.1), (19.2), (20), (22.1), (22.2), (23.1), (23.2), (24), (25.5), (25.6), (26), (27.1), (27.2), (28), (29), (32.1), (32.2), (33), (34), (36), (37), (38.1), (38.2), where appropriate, official statement that the plants: - are clean (i.e. free from plant debris) and free from flowers and fruits, - have been grown in nurseries, - have been inspected at appropriate times and prior to export and found free from symptoms of harmful bacteria, viruses and virus-like organisms, and either found free from signs or symptoms of harmful nematodes, insects, mites and fungi, or have been subjected to appropriate treatment to eliminate such organisms 40. Deciduous trees and shrubs, intended for planting, other than seeds and plants in tissue culture, originating in third countries other than European and Mediterranean countries Without prejudice to the provisions applicable to the plants listed in Annex III A (1), (2), (3), (9), (13), (15), (16), (17), (18), Annex III B(1), and Annex IVAI(8.1), (8.2), (9.1), (9.2), (10), (11.1), (11.2), (12), (13), (14), (15), (17), (18), (19.1), (19.2), (20), (22.1), (22.2), (23.1), (23.2), (24), (25.5), (25.6), (26), (27.1), (27.2), (28), (29), (32.1), (32.2), (33), (34), (36), (37), (38.1), (38.2), (39), where appropriate, official statement that the plants are dormant and free from leaves 41. Annual and biennial plants, other than Gramineae, intended for planting, other than seeds, originating in countries other than European and Mediterranean countries Without prejudice to the provisions applicable to the plants, where appropriate, listed in Annex III A (11), (13), and Annex IV A I (25.5), (25.6), (32.1), (32.2), (32.3), (33), (34), (35.1), (35.2), (36), official statement that the plants: - have been grown in nurseries, - are free from plant debris, flowers and fruits, - have been inspected at appropriate times and prior to export, and - found free from symptoms of harmful bacteria, viruses and virus-like organisms, and - either found free from signs or symptoms of harmful nematodes, insects, mites and fungi, or have been subjected to appropriate treatment to eliminate such organisms 42. Plants of the family Gramineae of ornamental perennial grasses of the subfamilies Bambusoideae, Panicoideae and of the genera Buchloe, Bouteloua Lag., Calamagrostis, Cortaderia Stapf., Glyceria R. Br., Hakonechloa Mak. ex Honda, Hystrix, Molinia, Phalaris L., Shibataea, Spartina Schreb., Stipa L. and Uniola L., intended for planting, other than seeds, originating in countries other than European and Mediterranean countries Without prejudice to the requirements applicable to the plants, where appropriate, listed in Annex IV A I (33), (34), (36), official statement that the plants: - have been grown in nurseries, and - are free from plant debris, flowers and fruits, and - have been inspected and prior to export, and - found free from symptoms of harmful bacteria, viruses and virus-like organisms, and - either found free from signs or symptoms of harmful nematodes, insects, mites and fungi, or have been subjected to appropriate treatment to eliminate such organisms 43. Plants of the bonsai-type, intended for planting, other than seeds, originating in non-European countries. Without prejudice to the provisions applicable to the plants listed in Annex III A (1), (2), (3), (9), (13), (15), (16), (17), (18), Annex III B (1), and Annex IV I (8.1), (8.2), (9.1), (9.2), (10), (11.1), (11.2), (12), (13), (14), (15), (17), (18), (19.1), (19.2), (20), (22.1), (22.2), (23.1), (23.2), (24), (25.5), (25.6), (26), (27.1), (27.2), (28), (32.1), (32.2), (33(, (34), (36), (37), (38.1), (38.2), (39), (40), (42), where appropriate, official statement that: (a) the plants shall have been grown and trained for at least two consecutive years in officially registered 'bonsai` nurseries, which are subjected to an officially supervised control regime; (b) the plants shall:(aa) at least during the two last years prior to dispatch, - have been grown in either an unused artificial growing medium or in a natural growing medium which has been treated by fumigation or by appropriate heat treatment to ensure freedom from harmful organisms, and for which appropriate measures have been taken to ensure that the growing medium has been maintained free from harmful organisms, - be potted, in pots which are placed on shelves at least 50 cm above ground, - have been subjected to appropriate treatments to ensure freedom of non-European rusts, - be placed only in insect-proof screened structures, (bb) within two weeks prior to dispatch, have been shaken free from the medium leaving the minimum amount necessary to sustain vitality during transport, and, if replanted, the growing medium used for that purpose meets the requirements laid down in aa); (c) the plants which have been grown in the registered 'bonsai` nurseries and those plants in the immediate vicinity thereof shall have been officially inspected at least six times a year at appropriate times for the presence of harmful organisms of concern. The inspections shall be carried out at least by visual examination of each row in the field or nursery and by visual examination of all plant parts above the growing medium, using a random sample of at least 300 plants in a genus where the genus comprises of not more than 3 000 plants or 10 % of the plants if there are more than 3 000 plants in the genus. The harmful organisms of concern are those listed in the annexes to this Directive, and any other harmful organism in so far as it does not exist in the Community; (d) the plants shall have been found free, in these inspections, from the relevant harmful organisms of concern. Infested plants shall be removed. The remaining plants, where appropriate, shall be effectively treated, and in addition shall be held for an appropriate period to ensure freedom from such harmful organisms and the material shall be packed in closed containers which have been officially sealed an bear a distinguishing mark to be reproduced on the phytosanitary certificate, provided for in Article 7, of this Directive enabling the consignments to be identified 44. Herbaceous perennial plants intended for planting, other than seeds, of the families Caryophylaceae (except Dianthus L.), compositae (except Dendranthema (DC.) Des Moul.), Cruciferae, Leguminosae and Rosaceae (except Fragaria L.), originating in third countries other than European an Mediterranean countries Without prejudice to the requirements applicable to the plants, where appropriate, listed in Annex IV A I (321), (32.2), (32.3), (33), (34), (36), official statement that the plants: - have been grown in nurseries, and - are free from plant debris, flowers and fruits, and - have been inspected at appropriate times and prior to export and - found free from symptoms of harmful bacteria, viruses and virus-like organisms, and - either found free from signs or symptoms of harmful nematodes, insects, mites and fungi, or have been subjected to appropriate treatment to eliminate such organisms 45. Plants of Euphorbia pulcherrima Willd. intended for planting, other than seeds, originating in countries where Bemisia tabaci Genn. (non-European populations) is known to occur Official statement that: - the plants originate in areas known to be free from Bemisia tabaci Genn., or - no signs of Bemisia tabaci Genn. have been observed on plants at the place of production, on official inspections carried out at least monthly during the three months prior to export 46. Plants intended for planting other than seeds, bulbs, tubers, corms, rhizomes, originating in countries where the relevant harmful organisms are known to occur. Without prejudice to the requirements applicable to plants listed in Annex IIIA (13) and Annex IVAI (25.5), (25.6), (32.1), (32.2), (32.3), (35.1), (35.2), (36), (44), (45) where appropriate, The relevant harmful organisms are: - Bean golden mosaic virus - Cowpea mild mottle virus - Lettuce infectious yellows virus - Pepper mild tigrÃ © virus - Squash leaf curl virus - other viruses transmitted by Bemisia tabaci Genn. (a) Where Bemisia tabaci Genn. (non-European populations) or other vectors of the relevant harmful organisms are not known to occur official statement that no symptoms of the relevant harmful organisms have been observed on the plants during their complete cycle of vegetation (b) Where Bemisia tabaci Genn. (non-European populations) or other vectors of the relevant harmful organisms are known to occur official statement that no symptoms of the relevant harmful organisms have been observed on the plants during an adequate period, and (a) the plants originate in areas known to be free from Bemisia tabaci Genn. and other vectors of the relevant harmful organisms; or (b) the place of production has been found free from Bemisia tabaci Genn. and other vectors of the relevant harmful organisms on official inspections carried out at appropriate times; or (c) the plants have been subjected to an appropriate treatment aimed at eradicating Bemisia tabaci Genn. 47. Seeds of Helianthus annuus L. Official statement that: (a) the seeds originate in areas known to be free from Plasmopara halstedii (Farlow) Berl. et de Toni; or (b) the seeds, other than those seeds that have been produced on varieties resistant to all races of Plasmopara halstedii (Farlow) Berl. et de Toni present in the area of production, have been subjected to an appropriate treatment against Plasmopara halstedii (Farlow) Berl. et de Toni 48. Seeds of Lycopersicon lycopersicum (L.) Karsten ex Farw. Official statement that the seeds have been obtained by means of an appropriate acid extraction method or an equivalent method approved in accordance with the procedure laid down in Article 16a, and (a) either the seeds originate in areas where Clavibacter michiganensis ssp. michiganensis (Smith) Davis et al., Xanthomonas campestris pv. vesicatoria (Doidge) Dye and Potato spindle tuber viroid are not known to occur, or (b) no symptoms of diseases caused by those harmful organisms have been observed on the plants at the place of production during their complete cycle of vegetation, or (c) the seeds have been subjected to official testing for at least those harmful organisms, on a representative sample and using appropriate methods, and have been found, in these tests, free from those harmful organisms 49.1 Seeds of Medicago sativa L. Official statement that: (a) no symptoms of Ditylenchus dipsaci (Kuehn) Filipjev have been observed at the place of production since the beginning of the last complete cycle of vegetation and that no Ditylenchus dipsaci (Kuehn) Filipjev has been revealed by laboratory tests on a representative sample, or (b) fumigation has taken place prior to export 49.2 Seeds of Medicago sativa L., originating in countries where Clavibacter michiganensis ssp. insidiosus Davis et al. is known to occur Without prejudice to the requirements applicable to the plants listed in Annex IV A I (49.1), official statement that: (a) Clavibacter michiganensis ssp. insidiosus Davis et al. has not been known to occur on the farm or in the immediate vicinity since the beginning of the past 10 years; (b) either - the crop belongs to a variety recognized as being highly resistant to Clavibacter michiganensis ssp. insidiosus Davis et al., or - it had not yet started its fourth complete cycle of vegetation from sowing when the seed was harvested, and there was not more than one preceding seed harvest from the crop, or - the content of inert matter which has been determined in accordance with the rules applicable for the certification of seed marketed in the Community, does not exceed 0,1 % by weight; (c) no symptoms of Clavibacter michiganensis ssp. insidiosus Davis et al. have been observed at the place of production, or on any Medicago sativa L. crop adjacent to it, during the last complete cycle of vegetation or, where appropriate, the last two cycles of vegetation; (d) the crop has been grown on land on which no previous Medicago sativa L. crop has been present during the last three years prior to sowing 50. Seeds of Oryza sativa L. Official statement that: (a) the seeds have been officially tested by appropriate nematological tests and have been found free from Aphelenchoides besseyi Christie; or (b) the seeds have been subjected to an appropriate hot water treatment or other appropriate treatment against Aphelenchoides besseyi Christie 51. Seeds of Phaseolus L. Official statement that: (a) the seeds originate in a country known to be free from Xanthomonas campestris pv. phaseoli (Smith) Dye; or (b) a representative sample of the seeds has been tested and found free from Xanthomonas campestris pv. phaseoli (Smith) Dye in these tests 52. Seeds of Zea mais L. Official statement that: (a) the seeds originate in areas known to be free from Erwinia stewartii (Smith) Dye; or (b) a representative sample of the seeds has been tested and found free from Erwinia stewartii (Smith) Dye in this test Section II PLANTS, PLANT PRODUCTS AND OTHER OBJECTS ORIGINATING IN THE COMMUNITY 1. Wood of Castanea Mill. (a) Official statement that the wood originates in areas known to be free from Cryphonectria parasitica (Murrill) Barr; or (b) the wood shall be stripped of its bark 2. Wood of Platanus L., including wood which has not kept its natural round surface (a) Official statement that the wood originates in areas known to be free from Ceratocystis fimbriata f.sp. platani Walter; or (b) there shall be evidence by a mark 'Kiln-dried`, 'KD` or another internationally recognized mark, put on the wood or on its packaging in accordance with current commercial usage, that it has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, at time of manufacture, achieved through an appropriate time/temperature schedule 3. Isolated bark of Castanea Mill. Official statement: (a) that the bark originates in areas known to be free from Cryphonectria parasitica (Murrill) Barr: or (b) that the consignment has been subjected to fumigation or other appropriate treatment against Cryphonectria parasitica (Murrill) Barr 4. Plants of Pinus L., intended for planting, other than seeds Official statement that no symptoms of Scirrhia pini Funk et Parker have been observed at the place of production or in its immediate vicinity since the beginning of the last complete cycle of vegetation 5. Plants of Abies Mill., Larix Mill., Picea A. Dietr., Pinus L., Pseudotsuga Carr. and Tsuga Carr., intended for planting, other than seeds Without prejudice to the requirements applicable to the plants listed in Annex IVAII(4), where appropriate, official statement that no symptoms of Melampsora medusae Thuemen have been observed at the place of production or in its immediate vicinity since the beginning of the last complete cycle of vegetation 6. Plants of Populus L., intended for planting, other than seeds Official statement that no symptoms of Melampsora medusae Thuemen have been observed at the place of production or in its immediate vicinity since the beginning of the last complete cycle vegetation 7. Plants of Castanea Mill. and Quercus L., intended for planting, other than seeds Official statment that: (a) the plants originate in areas known to be free from Cryphonectria parasitica (Murrill) Barr: or (b) no symptoms of Cryphonectria parasitica (Murrill) Barr have been observed at the place of production or in its immediate vicinity since the beginning of the last complete cycle of vegetation 8. Plants of Platanus L. intended for planting, other than seeds Official statement that: (a) the plants originate in an area known to be free from Ceratocystis fimbriata f.sp. platani Walter: or (b) no symptoms of Ceratocystis fimbriata f.sp. platani Walter have been observed at the place of production or in its immediate vicinity since the beginning of the last complete cycle of vegetation 9. Plants of Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Malus Mill., Mespilus L., Pyracantha Roem., Pyrus L., Sorbus L. other than Sorbus intermedia (Ehrh.) Pers. and Stranvaesia Lindl., intended for planting, other than seeds Official statement: (a) that the plants originate in zones recognized as being free from Erwinia amylovora (Burr.) Winsl. et al. in accordance with the procedure laid down in Article 16a or (b) that the plants in the field of production and in its immediate vicinity, which have shown symptoms of Erwinia amylovora (Burr.) Winsl. et al., have been rogued out 10. Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds Official statement that: (a) the plants originate in areas known to be free from Spiroplasma citri Saglio et al., Phoma tracheiphila (Petri) Kanchaveli and Gikashvili, Citrus vein enation woody gall and Citrus tristeza virus (European strains); or (b) the plants derive from a certification scheme requiring them to be derived in direct line from material which has been maintained under appropriate conditions and has been subjected to official individual testing for, at least, Citrus tristeza virus (European strains) and Citrus vein enation woddy gall, using appropriate indicators or equivalent methods, approved in accordance with the procedure laid down in Article 16a, and have been growing permanently in an insectproof glasshouse or in an isolated cage on which no symptoms of Spiroplasma citri Saglio et al., of Phoma tracheiphila (Petri) Kanchaveli and Gikashvili, Citrus tristeza virus (European strains) and Citrus vein enation woody gall have been observed: of (c) the plants: - have been derived from a certification scheme requiring them to be derived in direct line from material which has been maintained under appropriate conditions and has been subjected to official individual testing for, at least, Citrus vein enation woody gall and Citrus tristeza virus (European strains), using appropriate indicators or equivalent methods, approved in accordance with the procedure laid down in Article 16a, and has been found, in these tests, free from Citrus tristeza virus (European strains), and certified free from, at least, Citrus tristeza virus (European strains) in official individual tests carried out according to the methods mentioned in this indent, and - have been inspected and no symptoms of Spiroplasma citri Saglio et al., Phoma tracheiphila (Petri) Kanchaveli and Gikashvili and of Citrus vein enation woody gall and Citrus tristeza virus have been observed since the beginning of the last complete cycle of vegetation 11. Plants of Araceae, Marantaceae, Musaceae, Persea ssp. and Strelitziaceae, rooted or with growing medium attached or associated Official statement that: (a) no contamination by Radopholus similis (Cobb) Thorne has been observed at the place of production, since the beginning of the last complete cycle of vegetation: or (b) soil and roots from suspected plants have been subjected since the beginning of the last complete cycle of vegetation to official nematological testing for at least Radopholus similis (Cobb) Thorne and have been found, in these tests, free from that harmful organism 12. Plants of Fragaria L., Prunus L. and Rubus L., intended for planting, other than seeds Official statemant that: (a) the plants originate in areas known to be free from the relevant harmful organisms; or (b) no symptoms of diseases caused by the relevant harmful organisms have been observed on plants at the place of production since the beginning of the last complete cycle of vegetation The relevant harmful organisms are: - on Fragaria L.: - Phytophthora fragariae Hickman var fragariae - Arabis mosaic virus - Raspberry ringspot virus - Strawberry crinkle virus - Strawberry latent ringspot virus - Strawberry mild yellow edge virus - Tomato black ring virus - Xanthomonas fragariae Kennedy et King - on Prunus L.: - Apricot chlorotic leafroll mycoplasm - Xanthomonas campestris pv. pruni (Smith) Dye - on Prunus persica (L.) Batsch: - Pseudomonas syringae pv. persicae (Prunier et al.) Young et al. - on Rubus L.: - Arabis mosaic virus - Raspberry ringspot virus - Strawberry latent ringspot virus - Tomato black ring virus 13. Plants of Cydonia Mill. and Pyrus L., intended for planting, other than seeds Without prejudice to the requirements applicable to plants listed in Annex IV A II (9), official statement that: (a) the plants originate in areas known to be free from Pear decline mycoplasm: or (b) the plants at the place of production and in its immediate vicintity, which have shown symptoms giving rise to the suspicion of contamination by Pear decline mycoplasm, have been rogued out at that place within the last three complete cycles of vegetation 14. Plants of Fragaria L., intended for planting, other than seeds Without prejudice to the requirements applicable to the plants, listed in Annex IV A II (12) official statement that: (a) the plants originate in areas known to be free from Aphelenchoides besseyi Christie: or (b) no symptoms of Aphelenchoides besseyi Christie have been observed on plants at the place of production since the beginning of the last complete cycle of vegetation: or (c) in the case of plants in tissue culture, the plants have been derived from plants complying with section (b) of this item or have been officially tested by appropriate nematological methods and have been found free from Aphelenchoides besseyi Christie 15. Plants of Malus Mill., intended for planting, other than seeds Without prejudice to the requirements applicable to the plants listed in Annex IV A II (9) official statement that: (a) the plants originate in areas known to be free from Apple proliferation mycoplasm or (b) (aa) the plants, other than those raised from seed, have been: - either officially certified under a certification scheme requiring them to be derived in direct line from material which has been maintained under appropriate conditions and subjected to official testing for at least Apple proliferation mycoplasm using appropriate indicators or equivalent methods and has been found, in these tests, free from that harmful organism, or - derived in direct line from material which is maintained unter appropriate conditions and has been subjected, within the last six complete cycles of vegetation, at least once, to official testing for, at least, Apple proliferation mycoplasm using appropriate indicators or equivalent methods and has been found, in these tests, free from that harmful organism (bb) no symptoms of diseases caused by Apple proliferation mycoplasm have been observed on plants at the place of production, or on susceptible plants in its immediate vicinity, since the beginning of the last three complete cycles of vegetation 16. Plants of the following species of Prunus L., intended for planting, other than seeds: - Prunus amygdalus Batsch - Prunus armeniaca L. - Prunus blireiana Andre - Prunus brigantina VIII. - Prunus cerasifera Ehrh. - Prunus cistena Hansen - Prunus curdica Fenzl and Fritsch. - Prunus domestica ssp. domestica L. - Prunus domestica ssp. insititia (L.) C.K. Schneid. - Prunus domestica ssp. italica (Borkh.) Hegi. - Prunus glandulosa Thunb. - Prunus holosericea Batal. - Prunus hortulana Bailey - Prunus japonica Thunb. - Prunus mandshurica (Maxim.) Koehne - Prunus maritima Marsh. - Prunus mume Sieb. et Zucc. - Prunus nigra Ait. - Prunus persica (L.) Batsch - Prunus salicina L. - Prunus sibirica L. - Prunus simonii Carr. Without prejudice to the requirements applicable to the plants listed in Annex IV A II (12), official statement that: (a) the plants originate in areas known to be free from Plum pox virus: or (b) (aa) the plants, other than those raised from seed, have been: - either officially certified under a certification scheme requiring them to be derived in direct line from material which has been maintained under appropriate conditions and subjected to official testing for, at least, Plum pox virus using appropriate indicators or equivalent methods and has been found, in these tests, free from that harmful organism, or - derived in direct line from material which is maintained under appropriate conditions and has been subjected within the last three complete cycles of vegetation, at least once, to official testing for at least Plum pox virus using appropriate indicators for equivalent methods and has been found, in these tests, free from that harmful organism; or (bb) no symptoms of disease caused by Plum pox virus have been observed on plants at the place of production or on susceptible plants in its immediate vicinity, since the beginning of the last three complete cycles of vegetation; (cc) plants at the place of production which have shown symptoms of disease caused by other viruses or virus-like pathogens, have been rogued out - Prunus spinosa L. - Prunus tomentosa Thunb. - Prunus triloba Lindl. other species of Prunus L. susceptible to Plum pox virus 17. Deleted 18. Plants of Vitis L., other than fruit and seeds Official statement that no symptoms of Grapevine Flavescence dorÃ ©e MLO and Xylophilus ampelinus (Panagopoulos) Willems et al. have been observerd on the mother-stock plants at the place of production since the beginning of the last two complete cycles of vegetation 19.1. Tubers of Solanum tuberosum L., intended for planting Official statement that: (a) the Community provisions to combat Synchytrium endobioticum (Schilbersky) Percival have been complied with; and (b) either the tubers originate in an area known to be free from Clavibacter michiganensis ssp. sepedonicus (Spieckermann et Kotthoff) Davis et al., or the Community provisions to combat Clavibacter michiganensis ssp. sepedonicus (Spieckermann et Kotthoff) Davis et al. have been complied with; and (c) the tubers originate from a field known to be free from Globodera rostochiensis (Wollenweber) Behrens and Globodera pallida (Stone) Behrens 19.2. Tubers of Solanum tuberosum L., intended for planting, other than tubers of those varieties officially accepted in one or more Member States pursuant to Council Directive 70/457/EEC Without prejudice to the special requirements applicable to the tubers listed in Annex IV A II (19.1), official statement that the tubers: - belong to advanced selections such a statement being indicated in an appropriate way on the document accompanying the relevant tubers, - have been produced within the Community, and - have been derived in direct line from material which has been maintained under appropriate conditions and has been subjected within the Community to official quarantine testing in accordance with appropriate methods and has been found, in these tests, free from harmful organisms 19.3. Plants of stolon - or tuberforming species of Solanum L., or their hybrids, intended for planting, other than those tubers of Solanum tuberosum L. specified in Annex IV A II (a) The plants shall have been held under quarantine conditions and shall have been found free of any harmful organisms in quarantine testing; (19.1) or (19.2), and other than culture maintenance material being stored in genebanks or genetic stock collections (b) the quarantine testing referred to in (a) shall: (aa) be supervised by the official plant protection organization of the Member State concerned and executed by scientifically trained staff of that organization or of any officially approved body; (bb) be executed at a site provided with appropriate facilities sufficient to contain harmful organisms and maintain the material including indicator plants in such a way as to eleminate any risk of spreading harmful organisms; (cc) be executed on each unit of the material, - by visual examination at regular intervals during the full length of at least one vegatative cycle, having regard to the type of material and its stage of development during the testing programme, for symptoms caused by any harmful organisms, - by testing, in accordance with appropriate methods to be submitted to the Committee referrred to in Article 16a: - in the case of all potato material at least for - Andean potato latent virus, - Arracacha virus B, oca strain, - Potato black ringspot virus, - Potato spindle tuber viroid, - Potato virus T, - Andean potato mottle virus, - common potato viruses A, M, S, V, X and Y (including Yo, Yn and Yc) and Potato leaf roll virus, - Clavibacter michiganensis ssp. sepedonicus (Spieckermann et Kotthoff) Davis et al. - in the case of true seed of potato at least for the viruses and viroid listed above; (dd) by appropriate testing on any other symptom observed in the visual examination in order to identify the harmful organisms having caused such symptoms; (c) any material, which has not been found free, under the testing specified under (b) from harmful organisms as specified under (b) shall be immediately destroyed or subjected to precedures which eliminate the harmful organism(s); (d) each organization or research body holding this material shall inform their official Member State Plant Protection Service of the material held 19.4. Plants of stolon - or tuberforming species of Solanum L., or their hybrids, intended for planting, being stored in gene banks or genetic stock collections Each organization or research body holding such material shall inform their official Member State Plant Protection Service of the material held 19.5. Tubers of Solanum tuberosum L. other than those mentioned in Annex IV A II (19.1), (19.2), (19.3) or (19.4) There shall be evidence by a registration number put on the packaging, or in the case of loose loaded potatoes transported in bulk, on the vehicle transporting the potatoes, that the potatoes have been grown by an officially registered producer, or originate from officially registered collective storage or dispatching centres located in the area of production, indicating that the tubers are free from Pseudomonas solanacearum (Smith) Smith and that (a) the Community provisions to combat Synchytrium endobioticum (Schilbersky) Percival; and (b) where appropriate, the Community provisions to combat Clavibacter michiganensis ssp. sepedonicus (Spieckermann et Kotthoff) Davis et al., are complied with 19.6. Plants of Solanaceae, intended for planting, other than seeds and other than plants mentioned in Annex IV A II (19.4) or (19.5) Without prejudice to the requirements applicable to the plants, listed in Annex IV A II (19.1), (19.2), (19.3), where appropriate, official statement that: (a) the plants originate in areas known to be free from Potato stolbur mycoplasm: or (b) no symptoms of Potato stolbur mycoplasm have been observed on the plants at the place of production since the beginning of the last complete cycle of vegetation 20. Plants of Humulus lupulus L., intended for planting, other than seeds Official statement that no symptoms of Verticillium albo-atrum Reinke and Berthold an Verticillium dahliae Klebahn have been observed on hops at the place of production since the beginning of the last complete cycle of vegetation 21. Plants of Dendranthema (DC) Des. Moul., Dianthus L. and Pelargonium L'HÃ ©rit. ex Ait., intended for planting, other than seeds Official statement that: (a) no signs of Heliothis armigera Huebner, or Spodoptera littoralis (Boisd.) have been observed at the place of production since the beginning of the last complete cycle of vegetation: or (b) the plants have undergone appropriate treatment to protect them from the said organisms 22.1. Plants of Dendranthema (DC.) Des Moul., intended for planting, other than seeds Without prejudice to the requirements applicable to the plants listed in Annex IV A II (21), official statement that: (a) the plants are no more than third generation stock derived from material which has been found to be free from Chrysanthemum stunt viroid during virological tests, or are directly derived from material of which a representative sample of at least 10 % has been found to be free from Chrysanthemum stunt viroid during an official inspection carried out at the time of flowering; (b) the plants or cuttings have come from premises: - which have been officially inspected at least monthly, during the three months prior to dispatch and on which no symptoms of Puccinia horiana Hennings have been observed during that period, and in the immediate vicinity of which no symptoms of Puccinia horiana Hennings have been known to have occurred during the three months prior to marketing, or - the consignment has undergone appropriate treatment against Puccinia horiana Hennings; (c) in the case of unrooted cuttings no symptoms of Didymelle ligulicola (Baker, Dimock et Davis) v. Arx were observed either on the cuttings or on the plants from which the cuttings were derived, or that, in the case of rooted cuttings, no symptoms of Didymelle ligulicola (Baker, Dimock et Davis) v. Arx were observed either on the cuttings or on the rooting bed 22.2. Plants of Dianthus L., intended for planting, other than seeds Without prejudice to the requirements applicable to the plants listed in Annex IV A II (21), official statement that: - the plants have been derived in direct line from mother plants which have been found free from Erwinia chrysanthemi pv. dianthicola (Hellmers) Dickey, Pseudomonas caryophylli (Burgkholder) Starr et Burkholder, and Phialophora cinerescens (Wollenw.) van Beyma on officially approved tests carried out at least once within the two previous years,- no symptoms of the above harmful organisms have been observed on the plants 23. Bulbs of Tulipa L. and Narcissus L., other than those for which there shall be evidence by their packaging, or by other means, that they are intended for sale to final consumers not involved in professional cut flower production Official statement that no symptoms of Ditylenchus dipsaci (Kuehn) Filipjev have been observed on the plants since the beginning of the last complete cycle of vegetation 24. Plants of Apium graveolens L., Argyranthemum spp., Aster spp., Brassica spp., Capsicum annuum L., Cucumis spp., Dendranthema (DC.) Des Moul., Dianthus L. and hybrids, Exacum spp., Gerbera Cass., Gypsohila L., Lactuca spp., Leucanthemum L., Lupinus L., Lycopersicon lycopersicum (L.) Karsten ex Farw., Solanum melongena L., Spinacia L., Tanacetum L. and Verbena L. intended for planting, other than seeds Without prejudice to the requirements applicable to the plants, where appropriate, listed in Annex IV A II (21), (22.1), (22.2), official statement that: (a) the plants originate in an area known to be free from Liriomyza bryoniae (Kaltenbach), Liriomyza huidobrensis (Blanchard) and Liriomyza trifolii (Burgess); or (b) either no signs of Liriomyza bryoniae (Kaltenbach), Liriomyza huidobrensis (Blanchard) or Liriomyza trifolii (Burgess) have been observed at the place of production, on official inspections carried out at least monthly during the three months prior to harvesting; or (c) immediately prior to marketing the plants have been inspected and found free from signs of the relevant harmful organisms and have been subjected to an appropriate treatment aimed at eradicating Liriomyza bryoniae (Kaltenbach), Liriomyza huidobrensis (Blanchard) and Liriomyza trifolii (Burgess) 25. Plants with roots, planted or intended for planting, grown in the open air There shall be evidence that the place of production is known to be free from Clavibacter michiganensis ssp. sepedonicus (Spieckermann et Kotthoff) Davis et al., Globodera pallida (Stone) Behrens, Globodera rostochiensis (Wollenweber) Behrens and Synchytrium endobioticum (Schilbersky) Percival 26. Plants of Beta vulgaris L., intended for planting, other than seeds Official statement that: (a) the plants originate in areas known to be free from Beet leaf curl virus; or (b) Beet leaf curl virus has not been known to occur in the area of production, and no symptoms of Beet leaf curl virus have been observed at the place of production or in its immediate vicinity since the beginning of the last complete cycle of vegetation 27. Seeds of Helianthus annuus L. Official statement that: (a) the seeds originate in areas known to be free from Plasmopara halstedii (Farlow) Berl. et de Toni; or (b) the seeds, other than those seeds that have been produced on varieties resistant to all races of Plasmopara halstedii (Farlow) Berl. et de Toni present in the area of production, have been subjected to an appropriate treatment against Plasmopara halstedii (Farlow) Berl. et de Toni 28. Seeds of Lycopersicon lycopersicum (L.) Karten ex Farw. Official statement that the seeds have been obtained by means of an appropriate acid extraction method or an equivalent method approved in accordance with the procedure laid down in Article 16a, and (a) either the seeds originate in areas where Clavibacter michiganensis ssp. michiganensis (Smith) Davis et al., or Xanthomonas campestris pv. vesicatoria (Doidge) Dye are not known to occur; or (b) no symptoms of diseases caused by those harmful organisms have been observed on the plants at the place of production during their last complete cycle of vegetation: or (c) the seeds have been subjected to official testing for at least those harmful organisms, on a representative sample and using appropriate methods, and have been found, in these tests, to be free from those harmful organisms 29.1. Seeds of Medicago sativa L. Official statement that: (a) no symptoms of Ditylenchus dipsaci (Kuehn) Filipjev have been observed at the place of production since the beginning of the last complete cycle of vegetation and that no Ditylenchus dipsaci (Kuehn) Filipjev has been revealed by laboratory tests on a representative sample; or (b) that fumigation has taken place prior to marketing 29.2. Seeds of Medicago sativa L. Without prejudice to the requirements applicable to the plants listed in Annex IV A II (29.1), official statement that: (a) the seeds originate in areas known to be free from Clavibacter michiganensis ssp. insidiosus Davis et al.; (b) - Clavibacter michiganensis ssp. insidiosus Davis et al. has not been known to occur on the farm or in the immediate vicinity since the beginning of the past 10 years, - and - the crop belongs to a variety recognized as being highly resistant to Clavibacter michiganensis ssp. insidiosus Davis et al.; or - it had not yet started its fourth complete cycle of vegetation from sowing when the seed was harvested, and there was not more than one preceding seed harvest from the crop, or - the content of inert matter which has been determined in accordance with the rules applicable for certification of seed marketed in the Community, does not exceed 0,1 % by weight, - no symptoms of Clavibacter michiganensis ssp. insidiosus Davis et al. have been observed at the place of production, or on any Medicago sativa L. crop adjacent to it, during the last complete cycle of vegetation or, where appropriate, the last two cycles of vegetation, - the crop has been grown on land on which no previous Medicago sativa L. crop has been present during the last three years prior to sowing 30. Seeds of Phaseolus L. Official statement that: (a) the seeds originate in areas known to be free from Xanthomonas campestrisx pv. phaseoli (Smith) Dye; or (b) a representative sample of the seeds has been tested an found free from Xanthomonas campestris pv. phaseoli (Smith) Dye in these tests 31.1. Fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids The packaging shall bear an appropriate origin mark 31.2. Fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruits of Citrus clementina Hort. ex Tanaka, originating in F (Corsica) Without prejudice to the requirements applicable to the fruits in Annex IV A II (31.1), the fruits shall be free from leaves and peduncles Part B SPECIAL REQUIREMENTS WHICH SHALL BE LAID DOWN BY ALL MEMBER STATES FOR THE INTRODUCTION AND MOVEMENT OF PLANTS, PLANT PRODUCTS AND OTHER OBJECTS INTO AND WITHIN CERTAIN PROTECTED ZONES 1. Wood of conifers (Coniferales) Without prejudice to the requirement applicable to the wood listed in Annex IV A I (1.1), (1.2), (1.3), (1.4), (1.5), (7), where appropriate, (a) the wood shall be stripped of its bark; or (b) official statement that the wood originates in areas known to be free from Dendroctonus micans Kugelan; or (c) there shall be evidence by a mark 'Kiln-dried`, 'KD` or another internationally recognized mark, put on the wood or on its packaging in accordance with current commercial usage, that it has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, at time of manufacture, achieved through an appropriate time/temperature schedule EL, E, IRL, I, P, UK (*) 2. Wood of conifers (Coniferales) Without prejudice to the requirements applicable to the wood listed in Annex IV A I (1.1), (1.2), (1.3), (1.4), (1.5), (7), where appropriate, and Annex IV B (1), (a) the wood shall be stripped of its bark; or EL, E, IRL, I, P, UK (b) official statement that the wood originates in areas known to be free from lps dublicatus Sahlberg; or (c) there shall be evidence by a mark 'Kiln-dried`, 'KD` or another internationally recognized mark, put on the wood or on its packaging in accordance with current commercial usage, that it has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, at time of manufacture, achieved through an appropriate time/temperature schedule 3. Wood of conifers (Coniferales) Without prejudice to the requirements applicable to the wood listed in Annex IV A I (1.1), (1.2), (1.3), (1.4), (1.5), (7), where appropriate, and Annex IV B (1), (2), (a) the wood shall be stripped of its bark; or (b) official statement that the wood originates in areas known to be free from lps typographus Heer; or (c) there shall be evidence by a mark 'Kiln-dried`, 'KD` or another internationally recognized mark, put on the wood or on its packaging in accordance with current commercial usage, that it has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, at time of manufacture, achieved thtrough an appropriate time/temperature schedule EL, E, IRL, P, UK 4. Wood of conifers (Coniferales) Without prejudice to the requirements applicable to the wood listed in Annex IV A I (1.1), (1.2), (1.3), (1.4), (1.5), (7), where appropriate, and Annex IV B (1), (2), (3), (a) the wood shall be stripped of its bark; or (b) official statement that the wood originates in areas known to be free from lps amitinus Eichhof, or (c) there shall be evidence by a mark 'Kiln-dried`, 'K.D.` or another EL, E, F (Corsica), IRL, I, P, UK internationally recognized mark, put on the wood or an its packaging in accordance with current commercial usage, that it has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, at time of manufacture, achieved through an appropriate time/temperature schedule 5. Wood of conifers (Coniferales) Without prejudice to the requirements applicable to the wood listed in Annex IV A I (1.1), (1.2), (1.3), (1.4), (1.5), (7), where appropriate, and Annex IV B (1), (2), (3), (4), (a) the wood shall be stripped of its bark; or (b) official statement that the wood originates in areas known to be free from lps cembrae Heer; or (c) there shall be evidence by a mark 'Kiln-dried`, 'KD` or another internationally recognized mark, put on the wood or on its packaging in accordance with current commercial usage, that it has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, at time of manufacture, achieved through an appropriate time/temperature schedule EL, E, IRL, P, UK (N-IRL, Isle of Man) 6. Wood of conifers (Coniferales) Without prejudice to the requirements applicable to the wood listed in Annex IV A I (1.1), (1.2), (1.3), (1.4), (1.5), (7), where appropriate, and Annex IV B (1), (2), (3), (4), (5), (a) the wood shall be stripped of its bark; or (b) official statment that the wood originates in areas known to be free from lps sexdentatus Boerner; or (c) there shall be evidence by a mark 'Kiln-dried`, 'KD` or another internationally recognized mark, put on the wood or on its packaging in accordance with current commercial usage, that it has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, at time of manufacture, achieved through an appropriate time/temperature schedule EL, IRL, UK (N-IRL, Isle of Man) 6.1. Wood of conifers (Coniferales) Without prejudice to the requirements applicable to the wood listed in Annex IVAI (1.1), (1.2), (1.3), (1.4), (1.5), (7), where appropriate, and Annex IV B (1), (2), (3), (4), (5), (6), (a) the wood shall be stripped of its bark; or (b) official statement that the wood originates in areas known to be free from Pissodes spp. (European); or (c) there shall be evidence by a mark 'Kiln-dried`, 'KD` or another internationally recognized mark, put on the wood or on its packaging in accordance with current commercial usage, that it has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, at time of manufacture, achieved through an appropriate time/temperature schedule IRL, UK (N-IRL, Isle of Man) 6.2. Wood of conifers (Coniferales) Without prejudice to the requirements applicable to the wood listed in Annex IVAI (1.1), (1.2), (1.3), (1.4), (1.5), (7), where appropriate, and Annex IV B(4), (a) the wood shall be stripped of its bark; or (b) official statement that the wood originates in areas known to be free from Matsucoccus feytaudi Duc. F (Corsica) 7. Plants of conifers (Coniferales), other than fruit and seeds, over 3 m in height Without prejudice to the provisions applicable to the plants listed in Annex III A (1), Annex IV A I (8.1), (8.2), (9), (10) and Annex IV A II (4), (5), where appropriate, official statement that the place of production is free from Dendroctonus micans Kugelan EL, E, IRL, I, P, UK (*) 8. Plants of conifers (Coniferales), other than fruit and seeds, over 3 m in height Without prejudice to the provisions applicable to the plants listed in Annex III A (1), Annex IV A I (8.1), (8.2), (9), (10), Annex IV A II (4), (5) and Annex IV B (7), where appropriate, official statement that the place of production is free from lps dublicatus Sahlberg EL, E, IRL, I, P, UK 9. Plants of conifers (Coniferales), other than fruit and seeds, over 3 m in height Without prejudice to the provisions applicable to the plants listed in Annex III A (1), Annex IV A I (8.1), (8.2), (9), (10), Annex IV A II (4), (5) and Annex IV B (7), (8), where appropriate, official statement that the place of production is free from lps typographus Heer EL, E, IRL, P, UK 10. Plants of conifers (Coniferales), other than fruit and seeds, over 3 m in height Without prejudice to the provisions applicable to the plants listed in Annex III A (1), Annex IV A I (8.1), (8.2), (9), (10), Annex IV A II (4), (5) and Annex IV B (7), (8), (9), where appropriate, official statement that the place of production is free from lps amitinus Eichhof EL, E, F (Corsica), IRL, I, P, UK 11. Plants of conifers (Coniferales), other than fruit and seeds, over 3 m in height Without prejudice to the provisions applicable to the plants listed in Annex III A (1), Annex IV A I (8.1), (8.2), (9), (10), Annex IV A II (4), (5) and Annex I VB (7), (8), (9), (10), where appropriate, official statement that the place of production is free from lps cembrae Heer EL, E, IRL, P, UK (N-IRL, Isle of Man) 12. Plants of conifers (Coniferales), other than fruit and seeds, over 3 m in height Without prejudice to the provisions applicable to the plants listed in Annex III A (1), Annex IV A I (8.1), (8.2), (9), (10), Annex IV A II (4), (5), and Annex IV B (7), (8), (9), (10), (11), where appropriate, official statement that the place of production is free from lps sexdentatus Boerner EL, IRL, UK (N-IRL, Isle of Man) 13. Plants of conifers (Coniferales) other than fruit and seeds Without prejudice to the provisions applicable to the plants listed in Annex III A (1), Annex IV A I (8.1), (8.2), (9), (10), Annex IV A II (4), (5), and Annex I VB (7), (8), (9), (10), (11), (12), where appropriate, official statement that the place of production is free from Pissodes spp. (European) IRL, UK(N-IRL, Isle of Man) 14.1 Isolated bark of conifers (Coniferales) Without prejudice to the prohibitions applicable to the bark listed in Annex III A(4), official statement that the consignment (a) has been subjected to fumigation or other appropriate treatments against bark beetles; or (b) originates in areas known to be free from Dendroctonus micans Kugeln EL, E, IRL, I, P, UK (*) 14.2 Isolated bark of conifers (Coniferales) Without prejudice to the provisions applicable to the bark listed in Annex III A (4), Annex IV B (14a), official statement that the consignment: (a) has been subjected to fumigation or other appropriate treatments against bark beetles; or (b) originates in areas known to be free from lps amitinus Eichof EL, E, F(Corsica), IRL, I, P, UK 14.3 Isolated bark of conifers (Coniferales) Without prejudice to the provisions applicable to the bark listed in Annex III A (4), Annes IV B (14a), (14b), official statement that the consignment: (a) has been subjected to fumigation or other appropriate treatments against bark beetles; or (b) originates in areas known to be free from lps cembrae Heer EL, E, IRL, P, UK (N-IRL, Isle of Man) 14.4 Isolated bark of conifers (Coniferales) Without prejudice to the provisions applicable to the bark listed in Annex III A (4), Annex IV B (14a), (14b), (14c), official statement that the consignment: (a) has been subjected to fumigation or other appropriate treatments against bark beetles;: or (b) originates in areas known to be free from lps dublicatus Sahlberg EL, E, IRL, I, P, UK 14.5 Isolated bark of conifers (Coniferales) Without prejudice to the provisions applicable to the bark listed in Annex III A (4), Annex IVb (14a), (14b), (14c), (14d), official statement that the consignment: (a) has been subjected to fumigation or other appropriate treatments against bark bettles; or (b) originates in areas known to be free from lps sexdentatus Boerner EL, IRL, UK (N-IRL, Isle of Man) 14.6 Isolated bark of conifers (Coniferales) Without prejudice to the provisions applicable to the bark listed in Annex III A (4), Annex IV B (14a), (14b), (14c), (14d), (14e), official statement that the consignment: (a) has been subjected to fumigation or other appropriate treatments against bark beetles; or (b) originates in areas known to be free from lps typographus Heer EL, E, IRL, P, UK 14.7 Isolated bark of conifers (Coniferales) Without prejudice to the provisions applicable to the bark listed in Annex III A (4), Annex IV B (14b), official statement that the consignment: (a) has been subjected to fumigation or other appropriate treatments; or (b) originates in areas known to be free from Matsucoccus feytaudi Duc. F (Corsica) 14.8 Isolated bark of conifers (Coniferales) Without prejudice to the provisions applicable to the bark listed in Annex III A (4), Annex IV B (14.1), (14.2), (14.3), (14.4), (14.5) and (14.6), official statement that the consignment: (a) has been subjected to fumigation or other appropriate treatments against bark beetles, or (b) originates in areas known to be free from Pissodes spp. (European) IRL, UK (N-IRL, Isle of Man 15. Plants of Larix, Mill, intended for planting, other than seeds Without prejudice to the provisions applicable to the plants listed in Annex III A (1), Annex IV A I (8.1), (8.2), (10), Annex IVAII(5), and Annex IVB(7),(8), (9),(10),(11),(12),(13), official statement that the plants have been produced in nurseries and that the place of production is free from Cephalcia lariciphila (Klug.) F, IRL, UK (N-IRL, Isle of Man) 16. Plants of Pinus L., Picea A. Dietr., Larix. Mill., Abies Mill., and Pseudotsuga Carr. intended for planting, other than seeds Without prejudice to the provisions applicable to the plants listed in Annex III A (1), Annex IV A I (8.1)(8.2),(9), Annex IV A II (4) and Annex IV B (7), (8), (9),(10),(11),(12),(13),(15), where appropriate, official statement that the plants have been produced in nurseries and that the place of production is free from Gremmeniella abietina (Lag.) Morelet IRL, UK (N-IRL, Isle of Man) 17. Plants of Pinus L., intended for planting, other than seeds Without prejudice to the provisions applicable to the plants listed in Annex III A (1), Annex IV A I (8.1), (8.2), (9), Annex IV A II (4) and Annex IV B (7), (8), (9), (10), (11), (12), (13), (16), official statement that the plants have been produced in nurseries and that the place of production and its immediate vicinity is free from Thaumetopoea pityocampa (Den. et Schiff.) E (Ibiza) 18. Plants of Picea A. Dietr., intended for planting, other than seeds Without prejudice to the provisions applicable to the plants listed in Annex III A (1), Annex IV A I (8.1), (8.2), (10), Annex IV A II (5), and Annex IV B (7), (8), (9), (10), (11), (2), (13), (16), official statement that the plants have been produced in nurseries and that the place of production is free from Gilpinia hercyniae (Hartig) EL, F, IRL, UK (N-IRL, Isle of Man) 19. Plants of Eucalyptus L'Herit, other than fruit and seeds Official statement that: (a) the plants are free from soil, and have been subjected to a treatment against Gonipterus scutellatus Gyll.; or (b) the plants originate in areas known to be free fromGonipterus scutellatus Gyll. EL, P 20.1 Tubers of Solanum tuberosum L., intended for planting Without prejudice to the provisions applicable to the plants listed in Annex III A (10), (11), Annex IV A I (25.1), (25.2), (25.3), (25.4), (25.5), (25.6), IV A II (19.1), (19.2), (19.3), (19.4), (19.6), official statement that the tubers: (a) were grown in an area where Beet necrotic yellow vein virus (BNYVV) is known not to occur; or (b) were grown on land, or in growing media consisting of soil that is known to be free from BNYVV, or officially tested by appropriate methods and found free from BNYVV; or (c) have been washed free from soil DK, IRL, P (Azores), UK 20.2 Tubers of Solanum tuberosum L., other than those mentioned in Annex IV B (20.1) and other than those intended for starch production at premises with approved waste disposal facilities The consignment or lot shall not contain more than 1 % by weight of soil DK, IRL, P, (Azores), UK 21. Plants and live pollen for pollination of: Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Malus Mill., Mespilus L., Pyracantha Roem., Pyrus L., Sorbus L. other than Sorbus intermedia (Ehrh.) Pers., Stranvaesia Lindl., other than fruit and seeds Without prejudice to the prohibitions applicable to the plants listed in Annex III A (9), (18), and III B (1), where appropriate, official statement that: (a) the plants originate in the protected zones E, F (Champagne-Ardennes, Alsace - except department of Bas- Rhin, Lorraine, Franche-ComtÃ ©, Rhone-Alpes, Bourgogne, Auvergne, Provence-Alpes-CÃ ´te d'Azur, Corse, Languedoc-Roussillon), IRL, I, P, UK (N-IRL, the Isle of Man, the Channel Islands; E, F (Champagne-Ardennes, Alsace - except department of Bas- Rhin, Lorraine, Franche-ComtÃ ©, RhÃ ´ne-Alpes, Bourgogne, Auvergne, Provence-Alpes-CÃ ´te d'Azur, Corse, Languedoc-Roussillon), IRL, I, P, UK (N-IRL) (the Isle of Man, the Channel Islands) or (b) the plants have been produced or, if moved into a 'buffer zone`, maintained, for a period of at least one year, on a field: (aa) located in an officially designated 'buffer zone` covering at least 50 km2 i.e. an area where host plants are subjected to an officially approved an supervised control regime with the object of minimizing the risk of Erwinia amylovora (Burr.) Winsl. et al. being spread from the plants grown there (bb) which has been officially approved, before the start of the last complete cycle of vegetation, for the cultivation of plants under the requirements laid down in this point; (cc) which, as well as the other parts of the 'buffer zone`, has been found free from Erwinia amylovora (Burr.) Winsl. et al. since the beginning of the last complete cycle of vegetation, - at official inspections carried out at least twice in the field, as well as in the surrounding zone of a radius of at least 250 m, i.e. once during July/August and once during September/October, and - at official spot checks carried out in the surrounding zone of a radius of at least 1 km, at least once during July to October, in selcted appropriate places, in particular where appropriate indicator plants are present, and - at official tests carried out in accordance with an appropriate laboratory method on samples officially drawn, since the start of the last complete cycle of vegetation, from plants having shown symptoms of Erwinia amylovora (Burr.) Winsl. et al. on the field or in other parts of the 'buffer zone`, and (dd) from which, as well as from the other parts of the 'buffer zone` no host plants showing symptoms of Erwinia amylovora (Burr.) Winsl. et al. have been removed without prior official investigation or approval 22. Plants of Allium porrum L., Apium L., Beta. L., Brassica napus L., Brassica rapa L., Daucus L., other than plants intended for planting The consignment or lot shall not contain more than 1% by weight of soil DK, IRL, P (Azores), UK 23. Plants of Beta vulgaris L., intended for planting other than seeds (a) Without prejudice to the requirements applicable to the plants listed in Annex IV A I (35.1), (35.2), Annex IV A II (26), and Annex IV B(22), official statement that the plants: (aa) have been officially individually tested and found free from Beet necrotic yellow vein virus (BNYVV); or (bb) have been grown from seeds complying with the requirements listed in Annex IV B (27), and - grown in areas where BNYVV is known not to occur, or - grown on land, or in growing media, officially tested by appropriate methods and found free from BNYVV, and - sampled, and the sample tested and found free from BNYVV, DK, IRL, P (Azores), UK (b) the organization or research body holding the material shall inform their official Member State Plant Protection Service of the material held 24. Plants of Begonia L. and Euphorbia pulcherrima Willd., other than those for which there shall be evidence by their packaging or their flower (or bract) development or by other means that they are intended for sale to final consumers not involved in professional plant production, intended for planting, other than seeds Official statement that: (a) the plants originate in an area known to be free from Bemisia tabaci Genn.; or (b) no signs of Bemisia tabaci Genn. have been observed on plants at the place of production on official inspections carried out at least monthly during the three months prior to marketing; or (c) immediately prior to marketing the plants have been subjected to an appropriate treatment aimed at eradicating Bemisia tabaci Genn. and have been inspected and found free from signs of the living harmful organism DK, IRL, P, UK 25.1 Plants of Beta vulgaris L. intended for animal fodder Official statement that the consignment of plants has been either (a) heat treated to eliminate contamination with Beet necrotic yellow vein virus; or (b) processed to remove soil and laterial roots and to de-vitalise the plants DK, IRL, P (Azores), UK 25.2 Plants of Beta vulgaris L., intended for industrial processing Official statement that the plants are intended for industrial processing an delivered to processing enterprises with appropriate controlled waste disposal, to prevent the spread of BNYVV and transported in such a manner as to ensure that there is no risk of spread of the harmful organism DK, IRL, P (Azores), UK 26. Soil and unsterilized waste from beet Official statement that the soil or waste has been treated to eliminate contamination with Beet necrotic yellow vein virus DK, IRL, P (Azores), UK 27. Seeds of Beta vulgaris L. Official statement that: (a) the seeds satisfy the conditions laid down in Annex I (B) (3) of Directive 66/400/EEC; or (b) the seeds have been produced from a crop grown in an area where Beet necrotic yellow vein virus is known not to occur DK, IRL, P (Azores), UK 28. Seeds of Gossypium spp. Official statement that: (a) the seed has been acid-delinted, and (b) no symptoms of Glomerella gossypii Edgerton have been observed at the place of production since the beginning of the last complete cycle of vegetation, and that a representative sample has been tested and has been found free from Glomerella gossypii Edgerton in those tests EL, I (Sicily) 29. Seeds of Mangifera spp. Official statement that the seeds originate in areas known to be free from Sternochetus mangifera Fabricius E, P 30. Used agricultural machinery The machinery shall be cleaned and free from soil and plant debris DK, IRL, P (Azores), UK (*) (Scotland, Northern Ireland, England: the following counties: Bedfordshire, Berkshire, Buckinghamshire, Cambridgeshire, Cleveland, Cornwall, Cumbria, Devon, Dorset, Durham, Essex, Hampshire, Hertfordshire, Humberside, Isle of Man, Isle of Wight, Isles of Scilly, Kent, Lincolnshire, Norfolk, Northamptonshire, Northumberland, Nottinghamshire, Oxfordshire, Somerset, Suffolk, Surrey, Sussex East, Sussex West, Tyne and Wear, Wiltshire, Yorkshire South, Yorkshire West, and the following parts of counties: Avon: that part of the county to the north of the southern boundary of the M4 motorway; Derbyshire: the districts of North East Derbyshire, Chesterfield, Bolsover; Leicesterhire: the districts of Charnwood, Melton, Rutland, Harborough, Oadby and Wigston, Leicester, Blaby; Yorkshire North: the districts of Scarborough, Ryedale, Hambleton, Richmondshire, Harrogate, York, Selby).`